Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 1 of 52




            EXHIBIT "A"
             Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 2 of 52
<4




                                                                      ENDORSf
                                                                        FILP:17
           BRUCE J. WECKER(CA Bar No. 078530)                      ALAMPri
           bwecker@bausfeld.com                                        PAR 1 z'
           HAUSFELD'LLP
           600 Montgomery Street, Suite 3200                   CLERK OF THE
      3                                                        By...UN/444.       „
           San Francisco, CA 941,1.1
      4    415-633-1908 tel
           415-358-4980 fax
      5    Attorneysfbr PlaintiffPREMIER FLOOR CARE,INC

      6

      7
                         SUPERIOR COURT OF T.HE STATE OF CALIFORNIA
      8                             COUNTY OF ALAMEDA
      9

     10    PREMIER -FLOOR CARE,INC., a:Nevada )CASE NO.
           corporation,                       )
     11
                                              )
                                 Plaintiff,
     12                                       )COMPLAINT FOR
                                              )
     1.3                                      )
                                                   FRAUD
     14
                                                 )
                                                 ) 2) BREACH OF CONTRACT;
     15                                                   BREACH OF COVENANT OF
                                                 )
           ALBERTSON COMPANIES,INC.and           )        GOOD FAITH AND FAIR
     16
           SAFE WAY,INC.,Delaware.corporations            DEALING
     17
                                                 ) 3) CIVIL CONSPIRACY
     18                            Defendants.   )
                                                 ) 4) LINFAIR compEnTioN LAW
     •19                                         )        VIOLATIONS
                                                 )
     20                                          )
                                                 ,   DEMAND FOR JURY TRIAL
                                                 )
     21
     22

     23

     24

     25

     26

     27

     28
            COMPLAINT                                                  CASE NO.
          Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 3 of 52




 1           Plaintiff Premier Floor Care, Inc. ("Premier" or "Plaintiff') hereby files its Complaint

 2   against Defendants Albertson Companies, Inc. and Safeway, Inc. ("Safeway" or "Albertson")

 3   (collectively Defendants") for fraud, breach of contract, civil conspiracy and other causes of

 4   action. For its complaint, Plaintiff alleges on personal knowledge as to its own acts and on

 5    information and belief as to all other matters, as follows:

 6                                                PARTIES

 7           Plaintiff Premier is a corporation organized under the laws of the State of Nevada and has

 8    its principal place of business in Brentwood, California.

 9           Safeway, Inc. is a Delaware corporation, with its principal place of business in Pleasanton,

10   California.

11           Albertson Companies, Inc. is a Delaware corporation, with its principal place of business

12   in Boise, Idaho. Albertson also has an office, is registered to do business in, and operates in Contra

13   Costa County, California.

14           Unnamed parties that joined the conspiracy alleged herein include The Service Employee

15   International Union — United Service Workers West's(SEIU — USWW)("SEIU" or "Union") and

16   King Janitorial Equipment("King"), a competitive floor care service provider bidding for the same

17   contract Premier sought to obtain.

18                                    JURISDICTION AND VENUE

19           This is a civil action arising under the laws ofthe State ofCalifornia for Breach ofContract,

20   and other causes of action.

21           This Court has jurisdiction over the subject matter of these civil claims pursuant to its

22   unlimited civil jurisdiction.

23           Venue is proper in this Court because: (a) Defendants, or some of them, can be found,

24   reside, or transact or have transacted business in Alameda County;(b)Defendants performed many

25   ofthe relevant acts and omissions in Alameda County; and(c)one ofthe contracts allegedly breach

26   contained a provision wherein the parties agreed to personal jurisdiction and venue in the state

27   courts in Alameda County.

28                                                     1
      COMPLAINT                                                                  CASE NO.
               Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 4 of 52
al




      1                              BACKGROUND AND INTRODUCTION

      2       1. Premier's Long History of Success with Safeway as a Service Provider.

      3           1.      Premier began doing business with Safeway as a floor care independent contractor

      4    in 2001. Through 17 years, Premier provided Safeway with exemplary service, maintaining

      5    Safeway's flagship Northern California district that surrounded its corporate headquarters in

      6   Pleasanton, California. During the 2016 Safeway Golf Tournament, Safeway's President walked

      7    three of Premier's stores and stated that in all his career he had never seen a diamond shine floor

      8    like Premier's. During the portion of the period that Safeway had a Score Card program

      9   (approximately 2.5 years), Premier was the #1 contractor for the entire period.

     10           2.      Premier was the only African-American owned, African-American managed

     11    contractor providing janitorial services to Defendant Safeway, Inc. During the events described

     12    in this complaint, Premier paid its employees wages well in excess of what other janitorial

     13   employers paid their employees, and well in excess ofthe Union contractual agreements required.

     14   In fact, the Union's contractual pay scale in 2017 started for new employees at $10.75/hour, but

     15   Premier started its new employees off at $13/hour, when the starting pay per the Union contract

     16    was $9.10/hour Premier started its new employees off at $11.00/hour. Premier was the only

     17   janitorial contractor in Safeway's NorCal area who paid wages this high.

     18           3.      Premier obtained its initial contract with Safeway in around 2001, after the primary

     19   contractor at that time, Building One Service Solutions ("Building One"), was disqualified from

     20   continuing its contract due to its poor performance. During his time with Building One, its co-

     21   owner, Cedric Moore("Moore")received the President's Award as well as an achievement award

     22   for managing six successful Safeway grocery store Grand Openings in one day. After Building

     23   One's collapse, he and co-owner Mike Pressley ("Pressley") sought to start a business of their

     24   own. With the encouragement of one of Safeway's Vice President's Kelly Griffin, Moore

     25   communicated with Safeway's contracting office to explore obtaining contracts that were

     26    becoming available. Thus, began a productive relationship with Safeway that ended with a

     27   contract, entitled Master Agreement for Floor Care-Janitorial Services, entered on June 21, 2015

     28                                                    2
            COMPLAINT                                                                CASE NO.
              Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 5 of 52
al




      1   that provided an "Initial Term" to and including December 31, 2015. Exhibit A, hereto. In 2018,

      2   Safeway joined with the Union to terminate Premier's contracts through a sham bidding process

      3   that favored the Union's preferred contractor.

      4      2. Safeway Conspires With The Union And Its Preferred Employer King To Replace

      5          Premier In 2018

     6
                 4.      Premier had always been on good terms with Safeway on an operational level,
      7
          except for when the Union would picket the stores Premier serviced around the time new contracts
      8
          were being considered by Safeway. The Union and Premier renegotiated contracts every two or
      9
          three years. If the Union picketed the stores, Safeway would routinely alert Premier, demanding
     10
          that Premier "handle it." In response, Premier was often forced to simply accede to the Union's
     11
          demands and sign the bargaining agreement with the Union to avoid issues with Safeway. The
     12
          Union's animosity toward Premier stemmed from Moore's refusal to enter into a multiemployer
     13
          agreement with other janitorial companies. Accordingly, Premier was not a part of any
     14
          m ultiemployer bargaining unit that negotiated with the Union, and it did not have to make any
     15
          decisions in conjunction with other janitorial companies. However, once the Union entered into an
     16
          agreement with a multiemployer bargaining unit, it took the agreement to Premier and demanded
     17
          that Moore sign off on the same agreement. If Premier were part of a multiemployer bargaining
     18
          unit, it would have no choice but to enter the same contract as the other employers. Instead,Premier
     19
          negotiated its own agreements with the Union.
     20                  Since Premier provided its employees with more favorable wages and benefits, its
                 5.
     21
          disputes with the Union tended to be regarding subsidiary issues. For example, in both the 2015
     22
          and 2017 negotiations, a principal issue concerned deported employees. Premier's employees were
     23
          documented immigrant workers, so the issue never actually impacted Premier; but it did, however,
     24
          raise a significant issue of seniority and implicated the employer's freedom to manage its own mix
     25
          ofemployees.Premier was only able to pay its workers above union pay scale and provide Safeway
     26
          with low bid proposals, due to its skillful management of satisfied employees working with
     27
          superior productivity. In 2015, Premier acceded to the demand regarding deported workers. In
     28                                                    3
           COMPLAINT                                                                 CASE NO.
         Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 6 of 52




 1   2017, the Union again demanded the deported workers provision but additionally added an

2    additional issue in an attempt to advantage the other bidders in the Safeway bidding process, a

 3   demand that Premier pay its employees even larger premiums over the agreed upon wage scales.

4    This time, Safeway conformed its vendor selection process to the demands of the Union, making

 5   its choice of contractors a private process in which Premier was given no warning that its bid was

6    not being fairly considered, or even that additional picketing events were happening that would

7    allow Premier to bring resolution to the remaining disputed collective bargaining issues. In this

 8   instance, Safeway rigged the process, preventing Premier from a fair opportunity to bid, and

9    awarded the contract to King, the contractor favored by the Union.

10      3. The 2015 Attempts by the Union to Drive Premier Out of Safeway

11          6.      The Union had been agitating to have Safeway replace Premier for years. In 2015,

12   it engaged in tactics similar to those that led to the termination of Premier by Safeway in 2018.

13   These tactics were effective because they forced Premier to roll over and accept the Union's terms

14   or else jeopardize its contract with Safeway. When the Union picketed in 2015, Safeway contacted

15   Premier with concerns about the picketing and the tension between Premier and the Union. On

16   May 21, 2015, Safeway's VP of Labor Relations, Frank Jorgensen, reached out to Nicholas Hines,

17   Safeway's manager responsible for Northern California Labor Scheduling, regarding the

18   picketing: "We've been thru this before during their past negotiations with the SEIU. We are not

19   party to their negotiations and do not intend to tell them how to negotiate their contract. But they

20   need to know that, as their customer, we do not appreciate being drawn into their problems with

21   the union." Hines then wrote to Moore to alert him to the event:"Hi Cedric: This has come across

22   my desk and wanted to see if this is something we need to worry about. We are a union based

23   company, and have potential picketing going to occur at our properties. Please let me know what

24   is occurring or ifthis has been handled." He followed up, saying "Please let me know when this is

25   resolved as it has gone all the way to our CEO. I am getting the heat."

26          7.      On May 21, 2015, Moore immediately responded that he would take care of the

27   dispute while objecting to the Union tactic of pressuring Safeway in the midst of negotiations:

28                                                    4
      COMPLAINT                                                                 CASE NO.
         Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 7 of 52




 1   "We have been in touch with the union and discussed meeting to negotiate the contract. I'm not

 2   sure why they're trying to get our attention this way, they already have it. We let them know we

 3   look forward to sitting down with them. This is just a union tactic and I assure you it will be

 4   settled."

 5             8.    On June 12, 2015, while the negotiations with Premier continued, Union

6    representative, Ivonne Pasaran ("Pasaran"), sent an email to Hines entitled "Request for a

 7   Meeting" stating in relevant part: "It came to the union's attention that Premier was awarded

 8   Safeway Districts 2 and 10. This decision really surprised us. I would like to set up a time to meet

 9   with you to talk about this development. This decision really worries the union because of the

10   reasons that we have mentioned to you before. Premier has clearly demonstrated that it is an

11   irresponsible contractor and is also not willing to resolve its disagreements with the union in good

12   faith."

13             9.    In another email from Pasaran to Hines, dated July 30, 2015, she stated: "I would

14   like to set up an appointment with you to talk about Premier floor care,unfortunately we are starting

15   to have problems with Premier, last night they implemented a reduction in hours per requirement

16   of Safeway, that's what they has [sic] told our members, obviously this affected directly our

17   members and their families and with that Premier again are violating our Collective Agreement,

18   first because they never notified to the Union that Safeway requested these changes andsecond

19   because they don't follow up the right process in situations like this(change of contractors) as per

20   our contract. Also is important that you know that King Janitorial is working and respecting the

21   contract agreement with us without problem."

22             10.   On August 24, 2015, Moore received the following email from Hines: "Cedric: we

23   have the union picketing our location in Dublin because of you. They are holding signs in mass

24   with your company name on it. This is not our issue to resolve, as you have told me that you had

25   signed contracts." Moore responded: "I looked into it and what they did was completely against

26   the contract and illegal. It was a secondary boycott. It shouldn't happen again because they know

27   charges can be filed against them ... I'm sure that everything will work itself out, and the Union,

28                                                    5
      COMPLAINT                                                                 CASE NO.
          Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 8 of 52




 1   Safeway, and Premier will have a functional business relationship." After receiving pressure from

2    Safeway due to the picketing, Moore had no choice but to sign the Union contract on their terms

 3   or risk losing his contract with Safeway. As detailed below, in 2017, Premier did not simply roll

4    over and agree to the Union's picketing/pressure and, as a result, Premier suffered the ultimate

5    retaliation — it lost its contract with Safeway and suffered catastrophic damages.

6           1 1.    In May of 2017, Union representative Pedro Malave ("Malave") threatened

7    Premier, stating that Premier had to "sign the master agreement without any changes or [the Union]

 8   would shut down Premier and contact Safeway to stop doing business with Premier." Malave went

9    on to threaten that if did not sign the master agreement, the Union was going to "blow up all ofthe

10   Safeway stores." In other words, if the Union didn't get its way, it would engage in an unlawful

11   secondary boycott against Premier's biggest client — Safeway — in an effort to destroy Premier's

12   relationship with Safeway and ruin Premier's business. In fact, Premier's representative at the time

13   warned the Union that its threats constituted a threat of a secondary boycott in violation of 8(b)3

14   and 8(b)4 of the Labor Management Relations Act, 29 U.S.C. § 141 et seq. The Union carried out

15   its wrongful threat and the foreseeable consequences followed: Safeway terminated its contract

16   with Premier

17   4.     In 2017, Safeway Issues a Request for Proposal to Janitorial Vendors in its NorCal

18   Districts

19          12.     On July 27, 2017, Safeway put out a Request for Proposal for NorCal ("RFP"),

20   inviting janitorial vendors to place their bids. It assured the invited bidders that it would engage

21   in "a fair and thorough process." The proposal represented a binding agreement between

22   Safeway/Albertson and Premier once Premier invested time and effort in drawing up its bid and

23   submitting it in a timely manner. Safeway's own conduct confirmed the binding nature of this

24   contract when it terminated Premier pursuant to the Section 6 of the RFP. The first round of

25   proposals were due August 11, 2017. Safeway hoped to complete final service provider selection

26   by the week of September 11, 2017. As part ofthe RFP, Safeway/Albertson designated Stephanie

27   Evans("Evans"), Albertson's National Manager of Floor Care, as the contact person in charge of

28                                                    6
      COMPLAINT                                                                 CASE NO.
          Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 9 of 52




 1   all communications with bidders in the RFP process. Safeway/Albertson committed to be

 2   "extremely responsive to inquiries throughout this process" and promised to provide service

 3   providers information via email "on a periodic basis throughout the process so that all quoting

 4   service providers have the same information."

 5           13.    It was important to Safeway that the vendors had a strong relationship with the

 6   Union. In an August 2, 2017, email from Hines to Evans, he stated, "We do ask that the floor

 7   vendors for the California stores have the employees that are in the union. I am unsure if we have

 8   an agreement with the SEIU, but I know that we have had the SEIU picket our offices for issues

 9   with the floor vendors." A few months earlier, Evans wrote to her team, "Also, here's the list of

10   vendors that I currently have to include. Since California has some unique restrictions due to union

11   agreements, the pool will be limited to vendors that already have business in California or a

12   relationship with the union(s)."

13   5.     The Union's 2017 Direct Threats to Safeway

14           14.    On August 9, 2017, two days before the bids were due, Malave of the Union

15   pressured Safeway by sending an email to Evans claiming that Premier was in breach ofits contract

16   with the Union, accusing Premier of"wage theft," and threatening Safeway with liability for that

17   same "wage theft" because of its association with Premier. He further threatened Safeway by

18   telling Evans that: "Premier's posturing at the table is also creating a situation that could push our

19   membership into potential strike situation." The Union further claimed Premier was withholding

20   information and stated: "Hopefully Safeway can reconsider their current relationship with

21   Premier." Id.,(emphasis added).

22           15.    On September 12, 2017, Malave again wrote to Evans stating that there were

23   "worker claims of company miss treatment [sic] by Premier" and that "the situation is becoming

24   increasingly volatile." Later that same day, Malave sent another email to Evans, again belittling

25   Premier and singing the praises of another company—King:"Where King is paying contractually

26   bargained wage increases, dealing with issues that workers bring up and generally looking out for

27   the benefit of all its employees; premier is completely doing the opposite."

28                                                     7
      COMPLAINT                                                                  CASE NO.
          Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 10 of 52




 1           16.     No record exists ofa written response by Safeway to Malave's false and defamatory

 2   assertions against Premier or suggesting that communications from a union with relations with all

 3   of the bidders should not be intervening in any manner in the Safeway RFP process.

 4   6.      Safeway Decides to Award Two Districts to Premier on November 8,2017

 5           17.     After the second round of bidding, in October 2017, Hines circulated a list of

 6   proposed district assignments. He had assigned District 7 and District 10 to Premier. On October

 7   31, 2017, Evans circulated the list to her team stating,"Once you've had a chance to review, please

 8   let me know if you have any questions or if you're ready to move on to the contract/vendor

 9   notification phase." On November 8, 2017, Richard ("Rick") Pickering ("Pickering"), Vice

10   President of Safeway Operations, responded asking Hines to contact Adam Wampler("Wampler),

11   another VP of Operations of Safeway:

12           Nick, Please get with Adam quickly to review the details. Running out oftime for
             a q4 start. Adam, as we discussed there are two new companies we want to add the
13           vendor pool. One would take on D1 and D2(they are located in Mann). The second
             company would take on D3 and D4. The remaining vendors would be assigned to
14           correspond with the new realigned districts.
15
             1 8.    By the end ofthe day on November 8, 2017, everyone had agreed to move forward
16
     with Hines' proposed list. Wampler responded to Pickering's email (above),"l'm good with what
17
     Rick lays out below as long as the new vendors DO NOT spend any incremental money on
18
     supplies." Then Evans responded, "I just need NorCal's go ahead with that final alignment. The
19
     last update I had was that you would be reviewing with Adam. Once you're ready to move forward,
20
     I can start the process of notifying vendors and getting service agreements out." Wampler replied,
21
     "I think I'm good to go. Rick covered all details with me a few weeks ago so let's get this going so
22
     we can start Day 1 of Q4." Evans responded, "Yay! . . .I'll work with [the new vendors] on
23
     implementation plans before setting the rest in motion... This will definitely happen in Q4." Hines
24
     replied,"Good to go!"
25

26

27

28                                                    8
      COMPLAINT                                                                 CASE NO.
          Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 11 of 52




     7.     The 2017 Picketing Events
 I

2            19.     As reflected in Malave's communication with Safeway, the Union approached the

3    2017 Safeway contracting with extreme aggressiveness. The goal was to replace Premier, not

4    complete the bargaining with Premier over the terms reached in the multi-employer agreement.

5    King employee and Union steward, Alan Gallegos ("Gallegos"), took the lead explicitly

6    communicating the goal to the picketing employees (virtually all of whom were not Premier

7    employees) that King would replace Premier as the Safeway contractor for all of the Premier

8    contracted stores. The message that the Union sent to its members to urge them to picket Premier's

9    stores, and the message that the picketers were repeating to the public, that Premier was not paying

10   fair wages, was false and defamatory. It was also designed to push the Union and King's agenda.

11   It soon became the Safeway agenda as well.

12   8.     The First Picketing Event

13          20.     On November 22, 2017, just two weeks after Safeway decided to move forward

14   with Premier, and before any formal announcements of the vendor selections, the first Union

15   picketing event occurred. There was a large group of people gathering in the parking lot of the

16   Alameda Safeway, but only about four ofthem appeared to be employees of Premier. Two of the

17   Premier employees were long-time union supporters, while the other two were induced to come

18   to the site by Gallegos on false pretense that a discussion of medical insurance would be

19   occurring and that their questions regarding that could be answered. The Union leaders,

20   including Gallegos,provided the picketers items such as picket signs, leaflets, drums, noisemakers,

21   and bullhorns. The picketers engaged in very loud chanting, which very often was more like

22   screaming. Once the drums, noisemakers, picket signs, bullhorns and the like were distributed to

23   the picketers by Gallegos and the other Union representatives, Gallegos prepared to lead the group

24   from the parking lot toward the Safeway store. Before he did, however, Gallegos stated to the

25   picketers that: "we are doing this to get Premier out of the Safeway stores and get King in."

26   Gallegos further told the group ofpicketers that Premier didn't want to sign the Union contract and

27   because of that, they were going to take the stores away from Premier and give them to King

28                                                    9
      COMPLAINT                                                                 CASE NO.
        Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 12 of 52




 I   because King would give its employees better benefits than Premier. During the picketing in front

 2   ofthe store, it also would have been very difficult for the customers or the employees to access the

 3   shopping carts. The picketers then marched from the parking lot toward the Safeway store. While

4    marching, everyone was chanting very loudly (often screaming), banging drums, yelling, using

 5   noisemakers, and shouting through bullhorns. They reached the front of the store and all entered

6    the store. They were in a line, but the line was four persons across. They then continued to walk

 7   all around the inside perimeter of the store—through the produce department, meat department,

 8   bakery, etc., until they had made a complete circle inside the store. The picketers were in the store

9    for about 15 minutes. During that time, customers and the Safeway employees had to stop what

10   they were doing and stood there watching the picketers. The workers stopped working and the

11   shoppers stopped shopping. During the time the picketers were in the store, they were blocking the

12   aisles. While in the store, the picketers engaged in the same conduct in which they had participated

13   in the parking lot: outside carrying picket signs, chanting, yelling, shouting through bullhorns,

14   using noisemakers, and banging drums.

15          21.     After about 15 minutes in the store, the picketers started to make their way out.

16   After they left, the store manager told them they could not go back into the store because they were

17   disrupting the business; the workers couldn't work and the shoppers couldn't shop. The picketers

18   then started marching back and forth in front ofthe store. A short time later, the same manager told

19   them they could not picket there because they were blocking the entrances/exits to the store,

20   customers and employees couldn't get in or out, and that the police had been called because ofthe

21   disruption. The picketers handed out flyers both inside and outside ofthe store.

22          22.     Significantly, Safeway characterized the Union's activities on November 22, 2017

23   as "picketing" with "signs." In an email dated the same day, Safeway Store Manager Kimberly

24   Davis ("Davis") stated: "Good afternoon everyone, today at noon 30 to 40 picketers showed up

25   with bull horns and signs to demonstrate. They marched in the store around the perimeter of the

26   store using the bull horn and drums scaring customers. I called the police immediately to try to

27   contain them to one area where they were not making it impossible for customers to shop. The

28                                                    10
      COMPLAINT                                                                 CASE NO.
           Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 13 of 52




 1   police were successful once they arrived." The email from Davis was entitled "Picketers @ 2708

 2   — 4," a reference to the Safeway store number.

 3           23.    As he had done in the past, Hines immediately contacted Moore advising him ofthe

4    picketing event.

 5   9.      The Second Picketing Event

 6           24.    Just eight days later, on November 30, 2017, there was a second Union picketing

 7   event. Jose Sanchez, a former Premier employee arrived shortly before 11 a.m. and observed

 8   approximately 50 people gathered in the parking lot ofthe Pleasanton Safeway. Gallegos was there

9    and appeared to be in charge. There were also four or five other people from the Union there. Just

10   like the prior picketing event in Alameda, they were given picket signs, T-shirts, noisemakers,

11   drums, bullhorns, and the like. They were again told by Gallegos that their mission was to get

12   Premier out ofthe Safeway stores and to get King in. They then marched toward the Safeway store,

13   entered the store and marched around the inside perimeter of the store. After picketing inside the

14   store, the picketers marched back and forth in front of it. Again, the manager ofthis Safeway store

15   told them that they were not to picket inside the store because they were interfering with the

16   employees' ability to work and the customers' ability to shop, and further, that they were not to

17   picket directly in front ofthe store because they were blocking the entrances/exits. The police were

18   called once again by Safeway and the event was over. Sanchez saw a number of picketers getting

19   in and out of white vans, which he understood to be people that the Union had brought in to picket

20   the store. In short, the second picketing event was a repeat of the first. But this time, Premier

21   received no report from Safeway until January, after it had learned of the additional picketing

22   events and requested incident reports. On information and belief, the months of radio silence from

23   Safeway was designed to force Premier out of its contract and replace it with King.

24   10.     The Third Picketing Event

25           25.    On or about December 7, 2017, approximately eight days after the second Union

26   picketing event, there was a third Union picketing event, this time at the Livermore Safeway. Like

27   the two other events, Gallegos, was in charge, and the attendees went through almost the exact

28                                                    11
      COMPLAINT                                                                CASE NO.
            Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 14 of 52




 1   same process as at the prior two events. They all assembled in the parking lot; they marched toward,

2     into and throughout the Safeway store with t-shirts, picket signs, flyers, noisemakers, bullhorns,

 3   and the like, screaming loudly and chanting; were told by the store manager that they were

4     interfering with the employees ability to work and the customers' ability to shop; and were told

 5   they were not to re-enter the store and that they were blocking entrances and exits when they were

6     picketed in front of the store. They left after the police were called. This time there were an

7     estimated 70 picketers at this third event and that it lasted about an hour in total. Once again,

 8    Gallegos repeated his statement that the Union was there to drive Premier out ofthe Safeway stores

9    (because, he claimed,they were not paying proper benefits to their workers)and to replace Premier

10    with King. Again, no incident report was provided to Premier. Within days of this event, Premier

11    began to hear rumors from its supervisors that night crew managers/employees in several stores in

12    Oakland (District 4)that Premier was losing the contract for those stores.

13    11.     The Fourth Picketing Event

14            26.    On February 9, 2018, a fourth picketing event occurred at the San Leandro Safeway

15    location. In an article published in the San Leandro Times on February 15, 2018, entitled Safeway

16    Janitors Drum Up Support, the author states: "Janitors picketed in front ofthe downtown Safeway

17    last Friday afternoon, saying they're not getting fair pay and benefits.""The pickets, organized by

18    the Service Employee International Union — United Service Workers West(SEIU — USWW),was

19    directed at their employer Premier Floor Care, which is contracted by Safeway to clean the store."

20    12.     Safeway Reverses its Prior Decision and Terminates its Contract with Premier.

21            27.    Premier's payment of high wages to its employees created conflict with the other

22    Safeway contractors, putting pressure on them to match Premier's wages. Premier refused to join

23    with other contractors who had formed a multi-employer bargaining unit with the SEIU. Premier's

24    superior treatment ofits workers also put substantial pressure on the Union leadership in negotiating

25    agreements with the multi-employer bargaining group. As described above, the Union had clearly

26    encouraged its representatives to turn labor activities into an effort to favor its preferred companies

27    over Premier and to draw Safeway into the disputes by illegal boycotting activities. The Union's

28                                                      12
       COMPLAINT                                                                   CASE NO.
           Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 15 of 52




 1   success in that regard was willingly joined by Safeway resulting in the termination of Premier on

2    March 25, 2018.

 3            28.    Safeway routinely advised Premier ofevents such as the picketing events described

4    above. When the first event occurred in November,Hines emailed Moore alerting him to the event.

 5   But the heat the Union applied caused Safeway to change that practice, and virtually all

6    communication between Safeway and Premier regarding the Union dispute and the RFP abruptly

 7   ended.

 8            29.    After the November 8 emails in which Safeway awarded the two districts to

9    Premier, the e-mail correspondence produced by Safeway regarding the bidding process reflected

10   a large gap until January of2018. Interestingly enough, this period of radio-silence covers exactly

11   the time when all of a sudden Safeway establishes a third round of bidding and excludes Premier

12   from the process. Instead, during that period of time discussions within Albertson/Safeway seem

13   to have turned to simply replacing Premier's districts with King.

14            30.    On January 26, 2018,Evans wrote to Hines,"Nick - I just need the final breakdown

15   ofhow NorCal wants to award contracts so we can start issuing terminations and getting transitions

16   lined out. With DI going to Township, you mentioned awarding Premier's stores to King and

17   keeping Alliance, Mr. Clean and Jani-King as is. Is that the final alignment?" Hines replies,"That

18   is correct." On February 26, 2018, Evans e-mailed Premier's termination notice, effective March

19   25, 2018.

20   13.      Safeway Fraudulently Concealed Its Fraudulent and Conspiratorial Activities

21            31.    On March 1, 2018, Moore emailed to Evans his surprise at losing the bid:

22            1 was surprised by Albertson's decision to terminate Premier's contract after
              having been a loyal and award-winning floor care provider for over 18 years.
23            After initially receiving favorable feedback in the RFP process, 1. cannot imagine
              that this decision was based on economics. Rather, the timing shortly after the
24
              latest labor action taken against Premier by the Union appears to indicate that
25            Albertson's has bowed to the pressure of the illegal union picketing. ... It would
              be a shame if Albertson's has been put in the position of condoning and/or
26            supporting illegal economic pressure exerted by third parties. Please contact me as
              soon as possible in order to discuss the reasons for the termination.
27

28                                                    13
      COMPLAINT                                                                 CASE NO.
        Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 16 of 52




 1          32.     Safeway failed to respond. It was not over a year later in the course of discovery in

2    Premier's case against the SEIU (Premier Floor Care Inc. v. Service Employees International

 3   Union, United Service Workers West, Case No. 4:18-cv-01851-HSG (N.D.Cal.)) that Safeway's

4    sham bidding process became known to Premier.

5                                             COUNT I
                                      (Fraud & Misrepresentation)
6
            33.     Plaintiff re-alleges and incorporates herein by reference, as though fully set forth
7
     here, all preceding paragraphs of this Complaint.
8
            34.     Safeway committed actual fraud, and misrepresentation, within the meaning of
9
     California Civil Code §1572, as a party to a contract with Premier, with its connivance, and with
10
     intent to deceive Premier. It favored King in the sham RFP bidding process and did not permit
11
     Premier to have a fair and equal opportunity to bid for its contracts.
12
            35.     Safeway's fraud and misrepresentation resulted in Premier's injury and damage in
13
     an amount to be determined at trial of this matter,
14
                                           COUNT III
15           (Breach of Contract; Breach of Covenant of Good Faith and Fair Dealing)
16
            36.     Plaintiff re-alleges and incorporates herein by reference, as though fully set forth
17
     here, all preceding paragraphs of this Complaint.
18
            37.     On or about June 21, 2015, Premier and Safeway entered into a written agreement,
19
     a copy of which is attached hereto as Exhibit "A" and made a part hereof. By the terms of said
20
     written agreement, absent termination, Premier would provide floor care services for Safeway
21
     grocery stores through December 31, 2018.
22
            38.     The consideration set forth in the agreement was fair and reasonable.
23
            39.     Plaintiff had performed all conditions, covenants, and promises required by him on
24
     his part to be performed in accordance with the terms and conditions ofthe contract.
25

26

27

28                                                    14
      COMPLAINT                                                                CASE NO.
         Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 17 of 52




 1          40.     On or about March 25, 2018, Safeway breached the agreement by terminating

2    Plaintiff for reasons of its concerted activities with the labor union representing Premier's

3    employed.

4           41.     By reason of Safeway's breach of the contract as herein alleged, the plaintiff has

5    suffered damages in an amount to be determined at trial ofthis matter, and has included attorney's

6    fees in enforcing the contract.

7                                              COUNT IV
                                           (Civil Conspiracy)
8
            42.     Plaintiff re-alleges and incorporates herein by reference, as though fully set forth
9
     here, all preceding paragraphs of this Complaint.
10
            43.     Plaintiff was harmed by the Union's illegal activities in violation of 29 U.S.C. §
11
     141 et seq. Section 8(b)(4) ofthe Labor Management Relations Act forbids specific concerted nion
12
     activities such as secondary boycotts. Specifically, Section 8(b)(4)(ii) ofthe Act concerns conduct
13
     directed at secondary (neutral) employers and prohibits a Union from threatening, coercing, or
14
     restraining the secondary employer so that the secondary employer ceases doing business with the
15
     primary employer. As demonstrated below, the Union's picketing of Safeway stores in 2017 and
16
     2018 violated Section 8(b)(4)(ii) 29 U.S.C. § 141 et seq. n that it was:(1)threatening,(2)coercive,
17
     and (3) the objective was clearly to interfere with the business relationship between Safeway and
18
     Premier were(1)threatening,(2)coercive, and (3)the objective was to interfere with the business
19
     relationship between Safeway and Premier. Safeway is responsible for the harm because it joined
20
     in a conspiracy to commit these activities by joining with the Union and King to implement an
21
     unfair and sham bidding process that resulted in King replacing Premier as Safeway contractors.
22
            44.     Safeway was aware that the Union and King planned to coerce and threaten
23
     Safeway; and it agreed with the Union and King and intended that the Premier termination to serve
24
     the purposes ofthe conspirators.
25
            45.     Safeway's participation in a civil conspiracy resulted in Premier's injury and
26
     damage in an amount to be determined at trial of this matter.
27

28                                                   15
      COMPLAINT                                                                CASE NO.
        Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 18 of 52




                                              COUNT V
 1                         (Unfair Business Acts and Practices in Violation
2                     of California Business & Professions Code    17200, et seq.)

3            46.    Plaintiff re-alleges and incorporates herein by reference, as though fully set forth
4    here, all preceding paragraphs of this Complaint.
5            47.    California Business and Professions Code §§ 17200, et seq. prohibits acts of unfair
6    competition, which means and includes "any unlawful, unfair or fraudulent act or business
7    practice".
8            48.    Plaintiff has suffered injury in fact and has lost money as a result of Defendants'
9    unfair competition and violations of law. Defendants' acts and practices with respect to their
10
     conspiracy with the Union and a competing vendor, and with respect to their sham bidding process
11   are fraudulent, unfair and/or illegal. Plaintiff has been damaged and will continue to suffer damage,
12   if Defendants' conduct is not enjoined and provide such other relief as it is entitled to under
13   Business and Professions Code §§17200, et seq., as detailed herein.
14                                       PRAYER FOR RELIEF
15   WHEREFORE,Plaintiff prays:
16      a)    That this Court find that Defendants committed actual fraud and misrepresentation in
17            connection with its contracts with Plaintiff resulting in the bad faith termination of
18            Plaintiff's contract;
19       b) That this Court find that Defendants breached their agreements with Plaintiff
20            including breaching the covenant of good faith and fair dealing implied into every
21            contract resulting in the bad faith termination of Plaintiff's contract;
22      c)    That this Court find that Defendantsjoined in a civil conspiracy with either the SEIU
23            and/or King Janitorial resulting in the bad faith termination of Plaintiff's contract;
24            and
25      d)    That this Court award Plaintiff compensatory, general, special and treble damages
26            and attorney's fees according to proof at trial;
27

28                                                    16
      COMPLAINT                                                                  CASE NO.
        Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 19 of 52




 1      e)   That this Court grant Plaintiff such other and further relief, in law or in equity, both

 2           general and special, to which it may be entitled.

 3
     Dated: March 12, 2021                                Respectfully submitted,
 4

 5                                                         /s/ Bruce I Wecker
                                                          BRUCE J. WECKER(CA Bar No.
 6
                                                          078530)
 7                                                        bwecker@hausfeld.com
 8                                                        HAUSFELD LLP
                                                          600 Montgomery Street, Suite 3200
 9
                                                          San Francisco, CA 94111
10                                                        415-633-1908 telephone
                                                          415-358-4980 fax
11
                                                          Attorneysfor PlaintiffPREMIER FLOOR
12
                                                          CARE, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  17
     COMPLAINT                                                                 CASE NO.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 20 of 52




            EXHIBIT A
                                            (
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 21 of 52

                                                                                      CV11052215.PFC.02


                          7HE SAFEVVA`i• COtAPANIES
 SAFEWAY0,                •541p 1• Von          • Cart/
                          Tnni r."41f14.1)• P.4 111;11i • Ctillt01(FC• Ri;:11•Sa•IP




                  MASTER AGREEMENT


                                   FOR


       FLOOR CARE-JANITORIAL SERVICES

                              (
                          BETWI

                       SAFEWAY,INC.

                                   AND

             PREMIER FLOOR CARE,INC.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 22 of 52

                                                                                CW052215PFC.02



                            MASTER SERVICES AGREEMENT


This Master Services Agreement (the "Agreement") dated as of'June 21, 2015 (the "Effective
Date"), is by and between Premier Floor Care, Inc. with principal offices at 2248, Meridan
Boulevard, Suite If, Minden, NV 89423 (herein referred to as "Service Provider"), and
SAFEWAY,INC., a Delaware corporation, with principle offices at 5918 Stoneridge Mall Road,
Pleasanton, California 94588, and on behalf of itself and its subsidiaries (collectively,
"Safeway").

 ARTICLE 1—General Terms and Conditions

 1.1     Purchase and Sale of Services

 Subject to the terms and conditions ofthis Agreement, Service Provider shall provide to Safeway
 the Services(s)described in Exhibit A and Exhibit C pursuantto and in conformity with such
 Exhibits. The applicable prices("Prices")for the Services shall be as specified in Exhibit B,and
 shall remain fixed for the term ofthis Agreement. Any Services for which Prices are not setforth
 on Exhibit B will be priced according to the mutual agreement ofSafeway and Service Provider.

 1.2     Competitive Costs

 Service Provider agrees to maintain, in accordance with legitimate industry standards and
 practices, Prices that promote Safeway's ability to eompete in its markets. If a third party
("Offeror") offers Safeway an opportunity to purchase Services from another sourceat a. bona
fide price lower than the Prices hereunder,Safeway may purchase such third-party Services only
 to the extent that such Services meet the applicable 1Specifications and are offered to Safeway on
 temis not materially less favorable to Safeway than the terms hereof.

 1.3     Extra Charges

 Safeway shall incur no charges under this Agreement other than those included in the Prices, or
 related Work Orders, unless such charges have been approved in writing by Safeway.

 1.4     Non-Exclusive Market
 It is expressly understood and agreed that this Agreement does not grant Servide Provider an.
 exclusive privilege to provide to Safeway any or alliSerViceS ofthe type destribed in this
 Agreement:nor-does it require Safeway to. purchase,Or liettise any Serviees. It is understood,
 therefore, thatSafeway may contract with other Service Providers for the procurement or trial of
 all Or any part of comparable Services and that SafeWay may itself perform all or any part ofthe
 Services described herein.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 23 of 52

                                                                                CVV052215PFC.02




1.5   Term ofAgreement

This Agreement is effective June 21,2015 and shall remain in effect for a term ending December
31,2018(the "Initial Term") unless earlier terminated pursuant to Section 1.6 below. So long as
Safeway is not in default hereunder, Safeway shall.have the option of renewing this Agreement
for one additional year upon written notice to Service Provider of its intent to renew.

Neither the termination nor expiration ofthis Agreement shall affect the obligations of either
Party to the other Party pursuant to any Order previously executed hereunder, and the terms and
conditions ofthis Agreement shall continue to apply to such Order as if this Agreement had not
been terminated.


1.6     Termination

Either party may terminate this Agreement upon vviitten notice to the other party if.

       (a)      •The other party commits any material breach ofthis Agreement and fails to cure
                such breach within thirty(30)days after written notice or, if the breach cannot be
                cured within thirty(30)days and the non-breaching party is not materially
                prejudiced thereby, fails within that period to commence,or thereafter to pursue,
                diligent efforts to cure the breach; '

       (b)      The other party's performance is materially excused pursuantto Section8.5 for a
                period ofninety(90)days or more;or which is reasonably expected to equal or
                exceed ninety(90)days; or

       (c)      The other party becomes insolvent, admits in writing its insolvency or inability to
                pay its debts as they become due; is unable to or does not pay its debts as they
                become due; makes or proposes a general assignment for the benefit ofcreditors;
                convenes or proposes to convene a meeting ofits creditors or any class thereof
                for purposes ofeffecting a moratorium upon or extension or composition of its
                debts; proposes any such moratorium, extension or composition; files or
                otherwise commences a proceeding in bankruptcy, reorganization, liquidation or
                debt relief under any law in any jurisdiction; has a proceeding in bankruptcy,
                liquidation, or other debt relief under any law in anyjurisdiction filed against it
                which is not dismissed within sixty,(60)days after filing; or ifany receiver,
                trustee, liquidator or custodian is appointed to take possession ofany substantial
                portion ofsuch party's assets

Either party may terminate this Agreement at any time, with or without cause, by providing the
other party sixty(60)days' prior written notice thereof.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 24 of 52

                                                                              CW052215PFC.02


1.7      Review Periods and Reports

Safeway and Service Provider twee to meet, at the reasonable request ofeither party, once per
quarter to review service, key performance indicators, and market conditions as described in
Exhibit A and C.


1.8      Records.and Audits
.; S'dririce Provider agrees thatit.Will:
I. :Maintain complete and accurate records related to the Services provided by Service Provider
    to Safeway, including records of all amounts billable to,and payments made by Safeway in
    accordance with Generally Accepted Accounting Principles, uniformly and consistently
   -applied in'a format that will permit audit;
2. Retain such records and reasonable billing detail for a period of at least three(3)years from
   the date offinal payment for Services;
3. ProVide reasonable supporting documentation to Safeway concerning any inVoice amount
   within twenty(zo)calendar days after receipt ofwritten request; and,
4. :Permit Safeway and its authorized-representatives to inspect and audit,.during normal.
    business hours, the Charges invoiced,services Provided, and compliance with regulations,
    standards, and this Agreement Should Safeway request an audit,Service Provider will make
    available any pertinent records and files to Safeway during normal business hours at:nO
    additional charge.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 25 of 52

                                                                                CW052215PFC.02


ARTICLE II - Service Requirements
2.1 Service Level

'Service Provider shall deliver not less than 98.5% ofthe Service(s) on time and in accordance
 with Orders issued witlithe applicable Standard Lead Time. Should Service Provider's service
 leveldrop below such 98.5%level for fifteen(15)consecutive days, Safeway may so notify
 Service Provider in writing. If Service Providerfails to improve the service to such 98.5% level
 or better within fifteen(15)days after receipt ofsuch notice, Safeway shall have the right to
 purchase the Services from third parties until such time as Service Provider provides Safeway
 reasonable assurances that Service Provider is willing and able to satisfy the foregoing service
 standard, and Service Provider shall be responsible for any reasonable additional cost incurred by
 Safeway in purchasing such substitute,services:

2.2 Licenses and Permits

Service Provider shall obtain and pay for all necessary licenses, permits and fees and shall
maintain all necessary licenses, permits, and other authorizations from governmental agencies,
adjacent properties, and Safeway's landlord.

2.3 Conduct

Service Provider will cause its employees and permitted subcontractors working on Safeway's
premises to comply with all Safeway rules and regulations applicable thereto, including(but not
limited to)safety rules, dress Code, and business-like conduct. Safeway may at any time
reasonably request that Service Providerrernove one or more workers from Safeway's premises.
Safeway reserves the right to bar any one or more individuals from its premises.

2.4 Tools and Equipment

Service Provider shall provide all labor, materials, services, and equipment recitired for
performance ofthe Services. Safeway shall not be responsible for loss or damage to tools,
equipment,or materials belonging to Service Provider or its employees. Service PrOvider shall
use only. Safeway-approved materials and equipment.

Service Provider shall not use any equipment inside Safeway premises that emits carbon
monoxide or other toxic or noxious gases, provided that Service Provider may use propane
powered strippers that meet all applicable OSHA,air quality, carbon monoxide and noise
requirements for the community and the premises in which they are used. Such propane powered
strippers shall be equipped with carbon monoxide detector hang-tags, which shall be replaced
periodically in accordance with manufacturer speeifications. Neither propane tanks nor such
equipment may be stored on Safeway premises.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 26 of 52

                                                                                CW052215PFC.02


2.5 Locations

Exhibit B to this Agreement contains a list of all stores and locations for which Service Provider
shall provide Services hereunder. Safeway reserves the right to add or delete locations from
Exhibit B,and to change(increase or decrease) service levels,frequency of service, and scope of
work at stores listed thereon, at its sole discretion, by providing thirty(30)days' advance notice.
Stores that are closed for business by Safeway will,automatically be removed from Exhibit B on
the effective the date of closing even ifSafeway has not formally notified Service Provider.
Prorated adjustments for closed stores will be made for prepaid services that are no longer
needed.

2.6 Building and Fixtures

Service Provider shall not remove or alter any part ofthe building or fixtures without first
obtaining the approval of Safeway's authorized representative.

2.7 Resolution of Defective Work

Unless otherwise agreed upon,if within thirty(30)calendar days after the date of completion of
any work hereunder,any part ofthe material or workmanship furnished by Service Provider or by
any permitted subcontractor shall prove to be defective, Service Provider agrees to replace or
repair the defective part or redo substandard workmanship to the satisfaction ofSafeway and
without cost to Safeway, upon receipt of written or:verbal notice ofsuch defectfrom Safeway.
No payment made or inspection performed by Safeway under this Agreement shall be deemed to
be evidence ofeither performance ofsuch work or acceptance of defective work or materials.
Safeway shall not be required to pay Service Provider hereunder for such defective work until
corrected.

2.8     Materials

Service Provider guarantees that all goods,chemicals, and materials installed in or brought into
Safeway's buildings or property by the Service Provider and services provided by Service
Provider in Safeway's buildings or property will meet all Federal, State, and local requirements.
Service Provider shall furnish hazardous materials classifications, as well as the Bureau of
Explosives certifications, where required(Code ofFederal Regulations Title 49 Parts 100-199).
Service Provider agrees to comply with the terms and conditions of Safeway's Hazard
Communication Program,as amended by Safeway from time to time.

2.9     Prevailing Wages

Service provider agrees to pay its employees not less than prevailing AFL-CIO wages and
benefits, ifany, in all applicable geographic region.

2.10    Subcontractors

Except to the extent expressly permitted by Safeway,in writing, Service Provider shall use its
own forces, and shall not hire subcontractors, to perform Services under this Agreement.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 27 of 52

                                                                                  CW052215PFC.02


ARTICLE HI — Representations and Warranties

3.1     Conflict ofInterest
Service Provider represents and warrants that no officer, director, employee, or agent of Safeway
has been or will be employed,retained or paid a fee, nor has any such person received or been
promised any personal compensation or consideration, by or from Service Provider or any of
Service Provider's officers, directors, employees or agents in connection with the obtaining,
arranging or negotiation ofthis Agreement or other documents entered into or executed in
connection with this Agreement.

3.2     Service Provider Organization

Service Provider hereby represents and warrants that it is a corporation in good standing under
the laws ofthe State of California, with full rights to sue and to be sued. Service Provider further
warrants that it is duly authorized to enter into and to perform this Agreement in accordance with
its terms, and that neither this Agreement nor the performance hereofshall in any material respect
violate the terms of any statute, rule, or governmental order to which it may be subject or any
material instrument, agreement, or contract to which Service Provider is a party.

3.3     Worker Eligibility

 Without limiting Service Provider's other obligations under this Agreement, Service Provider
 assumes full and sole responsibility for compliance with all laws applicable to its performance
 hereunder including (but not limited to)those regulating the employment relationship between
 Service Provider and its employees,including(but not limited to) compliance with all laws
 relating to: eligibility to work in the United States of America, gathering and retaining evidence
 ofsuch eligibility, and payment of all straight time and overtime wages in compliance with State
 and Federal wage and hour laws. Service Provider further agrees to ensure that each of its
 subcontractors complies with the foregoing requirements. At Safeway's request, Service
 Provider shall provide verification of its compliance, and the compliance of each subcontractor,
 with the foregoing requirements. Safeway shall have the right, by and through its own
 employees or a third party auditor, upon not less than ten days prior notice and during regular
 business hours,to perform an audit of Service Provider's records to the extent necessary or
 appropriate to confirm Service Provider's compliance with the foregoing provisions.

Service Provider agrees to comply with all laws forbidding discrimination in employment on the
basis ofrace, sex, national origin, religion, age, disability or any other basis prohibited by the law
ofthe State in which the services are to be performed.

3.4     Safeway's Representations

Safeway hereby represents and warrants that it is a corporation in good standing under the laws of
the State ofCalifornia, with full rights to sue and to be sued. Safeway further warrants that it is
duly authorized to enter into and to perform this Agreement in accordance with its terms, and that
neither this Agreement nor the performance hereof shall in any material respect violate the terms
of any statute, rule, or governmental order to which it may be subject.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 28 of 52

                                                                                CW052215PFC,02


ARTICLE.W—Indemnity and Insurance

4.1     Indemnification.

Service Provider agrees to indemnify, defend(upon request by,and with counsel satisfactory to,
the Safeway Parties) and hold Safeway and its subSidiaries and its officers, directors, partners,
employees and agents (collectively,the "Safeway parties"), harmless from and against any and
all liabilities, claims,demands, losses, damages,costs and expenses,including, without
limitation, attorneys' fees and costs(collectively "Claims"), arising in connection with the
performance ofthis Agreement by Service Provider, its subcontractors, or its or their agents or
employees, whether foreseeable or unforeseeable, direct or indirect, including, without limitation,
Claims for death or injury to any person or damage to any property or loss of use thereof. The
provisions ofthis Section shall survive the completion or termination ofthis Agreement.

Service Provider will indemnify and defend Safeway in the event a suit is filed against Safeway
on behalfofthe Service Provider's employees relating to wages, hours,breaks and meal periods,
workers compensation, benefits, or any other issue relating to Service Provider's compliance with
state and federal laws concerning its employees. Service Provider also agrees to waive any rights
ofsubrogation against Safeway in any claims or suits filed by Service Provider employees.

Service Provider agrees to reimburse Safeway for any demonstrated damages(at a reasonably
hourly rate)to Safeway's property, including investigation costs, by Service Provider, its
employees, agents, or subcontractors within thirty(30)days of notice from Safeway. Service
Provider will supply a list of all active employees that work in our stores for the Service Provider
or by any subcontractor. All employees of the Service Provider shall be required to have a current
Photo ID on their persons while on Safeway premises. Service Provider shall provide the division
Floor Care Manager a list of all Service Provider employees working in the Division's stores if
requested. Service Provider shall reimburse Safeway Five Thousand Dollars($5,000)for each
instance of Service Provider failing to replace an employee barred for illegal or dishonest acts
hereunder.


4.2     Insurance Requirements

        A) Service Provider shall obtain and maintain, at its expense, a policy or policies of
           Commercial General Liability insurance (including product and completed
           operations, personal and advertising injury and contractual liability coverage), with
           a minimum of$2,000,000 per occurrence and a minimum of$2,000,000 per
           occurrence Products and Completed Operations, each with an aggregate limit of not
           less than $4,000,000 and written on an occurrence form. Service Provider shall also
           obtain and maintain, at its expense,(i)a policy or policies of Workers'
           Compensation insurance with statutory limits;(ii) Employers' Liability (Stop-Gap
           Liability) insurance with minimum limits of$2,000,000; and (iii) Automobile
           Liability Insurance with a minimum of$2,000,000 coverage limits for each
           accident, including owned,non-owned and hired vehicles.
        B) Service Provider will provide Certificates ofInsurance naming Safeway, Inc. as
           "Additional Insured" with respect to Commercial General Liability and Auto
           Liability policies. Service Provider's insurers shall be rated "A-" or better by A.M.
           Best Company. Service Provider shall provide Certificates ofInsurance,
           evidencing the required coverage, prior to supplier start date OfJune,21,2015 from
           Safeway,and shall provide updated Certificates ofInsurance when coverage is
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 29 of 52

                                                                          CW052215PFC.02


           renewed or materially changed, or a may otherwise be requested from time to time
           by Safeway.

      C) Policy limits may not be reduced, terms changed, or policy canceled upon less than
         thirty(30)days prior written notice to Safeway. Service Provider's insurance shall
         be primary with respect to all obligations assumed by the Service Provider under
         this Agreement. It shall be the responsibility ofthe Service Provider to ensure that
         its agents,representatives, subcontractors and independent contractors comply with
         the above insurance requirements. Insurance coverage and limits referred to above
         shall not in any way limit the liability ofthe Service Provider.

      D)Service Provider shall obtain and maintain Crime Insurance, in the amount ofnot less
        than $250,000 per occurrence;to covet Safeway's loss of money and property due to
        theft, embezzlement, wrongful extraction, or defalcation on the part of Service
        Provider or its employees.

      E) Insurer to bind coverage on its behalf and documentation ofsaid coverage shall be
         submitted to:

         Safeway,Inc.
         Attn: Strategic Sourcing Indirect GrouP Manager
         5918 Stoneridge Mall Road
         Pleasanton, CA 94588
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 30 of 52

                                                                             CW052215PFC.02


ARTICLE V— Invoice Policy and Procedures

5.1    Agreed-Upon Pricing.

In submitting invoices for work performed for an agreed-upon fixed price, Service Provider shall
abide by the guidelines set forth on Exhibit D,as Safeway may,from time to time, alter such
guidelines.

5.2    Purchasing Card Payment.

Service Provider is required to participate in Safeway's Straight-Through processing program,
and receive payment via a Safeway supplied Purchasing Caul subject to the following
requirements:

        A)      In order to use a Safeway Supplied Purchasing Card to accept paymentfor
                goods and services, Service Provider must be able to pass the "Job
                Authorization Number"along with cost information to the credit card
                company. This is commonly referred to as "Level Two" service with your credit
                card company.

        B)      Service Provider must be able to bill all work originating from RFSC by
                Purchasing Card.

        C)      Purchasing Card procedures for "Out-of-Contract Work":

                  1.      When"Out-of-Contract work" is completed, costing information must
                          be completed on the WON,and the original signed and stamped
                          Service Provider service ticket must be faxed for attachment to the
                          Work Order using WON.

                  2.      Illegible documents will be returned to Service Provider and may not
                          be used for documenting invoices for services rendered.

                  3.      Payment for work that has not been designated as"Completed" the
                          WON will not be made until the Service Pmvider has updated the
                          Work Order on line_

                  4.      After(a)Safeway and Service Provider agree that the work has beer'.
                          completed,(b)signed service documents are received by Safeway, and
                         (c)the approved amount matches the invoiced amount,a randomly
                          generated "Job Authorization Number" will be issued to Service
                          Provider by Safeway by fax or e-mail.

                  5.      The entire authorization number is a requirement for payment of
                          service charges using theyurchasing Card.

5.3     Invoice Payment Terms. Unless otherwise agreed in writing between Safeway and
        Service Provider, invoice payment terms will be net thirty(30)days from Safeway's
        receipt ofsuch invoice. Safeway reserves the right to revise the invoicing and payment
        procedures by written notice to Service Provider. Service Provider shall submit invoices
        for all work hereunder within sixty(60)days after completion ofsuch work,and hereby
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 31 of 52

                                                                             CVV052215PFC.02


      waives 'payment With respect to work notso invoked. Included services shall be
      invoiced according to the guidelines set forth on Exhibit D.hereto.


ARTICLE VI—On-Demand Services that are not included in the fixed contract pricing.

       A)    if all or any partof work providedby Service Provider is to be:performed on a
             time and Material or•cost-phis- basis, the following provisions shall apply.
                                                   l•  •
                                                   1
                1.       Labor supplied by Service Provider shall be charged tO Safeway only
                         at the rates established iiExhibit B.
                                               1
               2.       Materials shall bachargcd to Safeway only at rates established in
                        writing between •Safeway•and Service Provider:

                3.      Properly prepared and certified.time sheets or service tickets that have
                        been Signed by the store-iperson in charge shall substantiate all labor
                        charges.

               4.       Material not from inv.ent1ory and equipment rental Charges shall be
                        substantiated, to Safewai's reasonably satisfaction,by copies of paid
                        invoices and/or receipt&

       B)    If Service.Provider anticipates, at anytime,that work will exceed the spending
             limit set by Safeway, as printed on Safeway's work order, Service Provider will
             immediately access the WON and (i) update the'status ofthe work Orderto
             "Needs Attention"(ii) select the needs estimate status,(iii) provide sufficient
             detail for Division Floor Care Manager to determine whether the work should be
             continued, and (iv) notify the Division Floor Care Manager,in person, by phone
             or by e-mail, ofthe "Needs Attention" status.

       C)     Upon completion ofrequested work, Service Provider will present Service
              Provider's service ticket to Safeway's PLC for a store stamp and a signature. The
              store stamp and signature from the NC will indicate that the work has been
              completed to the satisfaction ofthe'store PIC. Safeway's Division Floor Care
              Manager has final approval tights and may still challenge the work completed.

       D)     The following information is requited to be clearly stated on Service Provider's
              service ticket before Safeway's Pldi is asked to provide a store stamp and
              signature for the work:

                1.      A clear,and concise description ofthe work completed

                2.      Details the hours worked clearly indicating start and finish time

                3.      Details on the materials used
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 32 of 52


                                                                           CW052215PFC.02


ARTICLE VII—Receiving and Completing Work Orders

      A)    Service Provider will use Safeway's web-enabled software, the Corrigo Work
            Order Network,(WON),for managing service calls. Service Provider shall be
                                                 r required to access the Corrigo Work Order
            responsible for, and shall pay, all fees
            Network. Corrigo will maintain ameb site as the main point of communications
            with Service Provider, referred to fi is the WON. Service Provider will access the
            WON to receive service assignments, and will choose among the following
            options:                             1
                                                 i
                                                 i
              1.      "Accept" which means the Service Provider accepts the work Order
                      and will attempt to corn lete the requested work

              2
              .       "NeedsAttention" which means that the Service Provider is unable to
                      complete the service call or needs approval for an estimate. Service
                      Provider will select a re son from t.he list provided by the software and
                      provide sufficient explanation to justify the delay.

              3.      "Completed"which means that the work is finished. Service Provider
                      will update costing and labor information using the WON

      B.    The initial Work Order sent to Se ;ice Provider via fax or e-mail must indicate a
            status of"New" in the Work Order Details section which means it is waiting for
            Service Provider to access the WON and "Accept" the call.

      C.    Once.a call is.accepted by Serqce provider,thestatus Ofthe,call is changed to
            "Open" which means Service Provider has accepted the call and will perform the
            requested work

      11    Except in the case of an after-hours emergency, Service Provider will not
            respond to a service call without first accessing the Safeway's WON and
            accepting the call.

      E.    In the event ofan emergency,Safeway may call Service Provider to initiate a
            service and send the Work Order form that contains the Work Order Number at a
            later time.

      F.    If Service Provider is unable,for any reason,to complete the worls-assigned,.
            SetViee Provider„shall inunediately!,access the WON'and-update the Status of the
            call to "Needs Attention" and then,selectthe reason from the list offered.
            Contractor must enter'comments srifficientto explain the reaSon.for not
            completing the work.

      G.     Service Provider acknowledges and agrees that Safeway shall not be required to
             pay or reimburse Service Provider for, and Service Provider prospectively waives
             any claim for, work that is not completed, and marked as "Complete" in the
             WON,within sixty(60)days(or such shorter period as may be indicated in the
             Work Order) after acceptance by Service Provider.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 33 of 52

                                                                                CW052215PFC.02


ARTICLE VDT—General Terms

8.1      No Agency

Safeway and Service Provider shall be independent contractors hereunder, and this Agreement
shall not be construed to create any other relationship between the parties, whether as partners, as
principal and agent, asjoint ventures,or otherwise Neither party is authorized to enter into
Agreements for or on behalf ofthe other party, to collect any obligation due or owed to the other
party, to accept service of process for the other party, or to bind the other party in any manner
whatever.

Safeway shall not control, direct, or supervise Service Provider personnel or permitted
subcontractors whose use has been approved by Safeway and engaged by the Service Provider.

 All personnel ofthe Service Provider performing services under this Agreement shall be
 employees ofthe Service Provider or its agent and not employees ofSafeway. Safeway shall have
 no right to hire, transfer, layoft promote, suspend,,liscipline,
                                                     't           and discharge any ofits employees
 working at Safeway's location. Service Provider agrees to comply with all applicable Federal,
 State, and Municipal laws regarding compensation'and conditions of employment for employees
 ofService Provider who perform services pursuant to this Agreement. Service Provider further
 agrees to require that any permitted sub-contractor that Service Provider may retain to perform
 services pursuant to this Agreement will agree to cOmply with all applicable Federal, State, and
 Municipal laws regarding compensation and conditions ofemployment.

 Service Provider assumes full and sole responsibility for the payment ofall compensation and
 expenses for its personnel, and shall withhold and iiay all applicable State and Federal
 employment taxes, including, without limitation, self-employment taxes, unemployment
 insurance taxes, Federal income tax withholding, disability insurance and Social Security taxes
(collectively "Employment Taxes"). Upon request of Safeway, Service Provider or its agent shall
 provide Safeway with documentation Safeway deems necessary to establish that Service Provider
 has paid all compensation required by law for the services provided and has properly withheld
 and/or paid all employment taxes in accordance with the applicable laws.

 Safeway shall have no obligation to provide Service Provider or its employees, permitted
 subcontractors or agents with any employee benefits now,or hereafter, established for employees
 of Safeway. Employees, permitted subcontractors, p' nd agents of Service Provider shall have no
 right to contribute to any ofSafeway's benefit plan now,or hereafter, established for employees
 ofSafeway.

 Before requesting payment from Safeway, Service Provider shall pay in full all Service
 Provider's employees performing the work,all material suppliers furnishing materials, and all
 permitted subcontractors employed by Service Provider. Safeway may require as a condition of
 paymentthat Service Provider furnish evidence satisfactory to Safeway that all Service Provider's
 employees performing work, all material suppliers furnishing materials, and all permitted
 subcontractors employed by Service Provider have been paid in full and have released any lien
 rights.                                            1
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 34 of 52


                                                                                  CW052215PFC.02


8.2 Confidential Information

 Each party hereto, as "Receiver," acknowledges that, in the course of performing this Agreement,
 it shall receive or have revealed to it information (?Confidential Information")ofthe other party
("Discloser")that Discloser deems confidential and/or proprietary, and further acknowledges that
 Discloser derives substantial value from the confidentiality of such information.

 Each party, as Receiver, agrees to apply, during the term ofthis Agreement and for not less than
 five(5)years thereafter,reasonable efforts to prevent the disclosure ofConfidential Information
 ofDiscloser, which efforts shall in no event be less than either(i) measures it applies to protect its
 own information of a similar nature or(ii) measures required by any and all applicable law.
 Receiver further agrees to disclose Discloser's Confidential Information only to its employees
 who(i)require such information to perform this Agreement, and (ii) are bound by obligations of
 confidentiality, including written confidentiality agreements, substantially the same as the
 obligations set forth in this Section 8.2. Receiver further agrees to use Discloser's Confidential
 Information, and to cause its employees to use Dis4loser's Confidential Information, solely for
 purposes ofperforming this Agreement and the transactions contemplated hereunder.

 Confidential Information may include, but shall ra4 be limited to, customer information,
 processes, methods, locations, sales data,financial information, confidential compilations of
 publicly available information, or other sensitive d4ta, but shall not include information that
 Receiver can prove, bearing the burdens of production and persuasion,(i)is or becomes,through
 no fault ofReceiver, part ofthe public domain;(ii)iwas already known to Receiver at the time of
 disclosure;(iii) was independently developed by Receiver without reference to or use of
 information received from Discloser, or(iv)is lawf,ully disclosed to Receiver by a third party
 without obligation as to confidentiality. Information regarding customers and/or consumers shall
 be deemed confidential, notwithstanding any ofthe:foregoing exceptions,to the full extent
 required by any and all applicable laws,rules, regulations, and court orders.

 Receiver acknowledges that all information of Discloser shall be and remain the property of
 Discloser. Receiver shall return to Discloser all documents received from Discloser promptly
 after a request by Discloser. The parties acknowledge that monetary damages would provide an
 inadequate remedy for breach ofthis Section 8.2,and therefore agree that, in the event of such
 breach, the non-breaching party shall be entitled to equitable relief, including injunction, in
 addition to such remedies as may be available at law.

 In the event that Receiver is required, by order,subpoena or otherwise, by a government authority
 having such power,to disclose Discloser's Confidential Information, then Receiver shill: (i)
 notify Discloser ofthe prospective disclosure as soon as practicable,(ii) cooperate with Discloser,
 as appropriate, in seeking such protective orders or relieffrom such disclosure as may be
 available and (iii) maintain the confidentiality ofsuch Confidential Information in accordance
 with the terms hereofto the fullest extent practicable under the circumstances. Disclosure in
 accordance with this paragraph shall not, by itself, vitiate the status ofsuch information as
 Confidential Information.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 35 of 52


                                                                                   CW052215PFC.02


 $.3     Publicity
 SerVide Provider shall not use Safeway Or its Affiliates' nanies-or etty language, pictures,
 trademarks, service marks or symbols which couldi in Safeway.judgincnt„imp)* Safeway or its
 Affiliates' identity or endorsement by Safeway, its Affiliates or Any of its employees:in any(i)
 written, electronic, or oral advertising or presentation.or (ii) brochure, newsletter, book,electronic
 database, or other written material of whatever natrei without Saftway's.prior written consent
(hereafter the terms in.these Subsections-(i)and (ii)above Shall be collectively referred to as
'Publicity Matters"). Service Provider will submit to Safeway for written approval, prier to.
 publication, all publicity matters thatmention Or display Safeway or its Affiliates' names,
 trademarks or service marks or that contain any symbols, pictures or language from which 4.
 connection to said Mimes or marks may be inferred or implied.

 8.4      Licenses and Patents
 No licenses express or implied, under any patents, copyrights,trademarks or other intellectual
 property rights are granted by Safeway to Service Provider under this Agreement

 8.5    Force Majeure

 if either party's performance is prevented, hindered or delayed by reason of cause(s) beyond such
 party's reasonable control, and which cannot be overcome by reasonable diligence, including
 war, labor disputes(including strikes and lockouts), civil disorders, governmental acts, epidemics,
 quarantines, embargoes,fires, earthquakes, storms, or acts of God ("Force Majeure"),then,
 provided such party gives prompt notice to the other party ofthe occurrence ofthe Force Majeure
 event, such party shall be excused from performance (other than payment obligations hereunder,
 which must be paid when due, regardless of the occurrence of any Force Majewre)to the extent
 that it is prevented, hindered or delayed thereby during the continuance ofsuch cause(s) and for
 so long as,and to the extent that, such cause(s)prevent or delay performance hereunder, provided
 that in the event that Service Provider's performance is materially excused under this Section 8.5
 for a period of ninety(90)days or more, or which is reasonably expected to equal or exceed such
 ninety(90)day period, Safeway shall have the option,in its sole discretion, ofterminating this
  Agreement in accordance with Section 1.6.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 36 of 52


                                                                                  CW05221517,FC.02


8.6     Notices

Any notice requited or permitted hereunder shall be given by personal delivery, ovenlight
delivery, or prepaid registered or c,ertifted mail (return teceipt requested), addressed as follows:

Ifto Service Provider:

Premier Floor Care,Inc.
2248 Meridan Boulevard,Suite 11
Minden,NV 89423
Attn: Cockle Moore



IftoSafeway:

Safeway,Inc.
250 Parkcenter Blvd.
Bbise,ID 83706
Attn: Legal Department


                  With copies to:


Safeway,Inc.
5918 Stoneridge Mall Road
Pleasanton, CA 94588
Attn: Director of Strategic Sourcing - GNFR



Or to such other addresses.as either party may designate by written notice. Notice delivered in
the foregoing manner shall be effective upon receipt by the addressee or upon first attempted
delivery ifsuch delivery is.refused or intentionally frustrated by the addressee.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 37 of 52

                                                                                  CW052215PFC.02


8.7       Construction and Interpretation
      a. The Parties agree that this Agreement has been prepared jointly and has been the subject
         of arm's length negotiation. Each Party has been given the opportunity to independently
         review this Agreement with legal counsel and other consultants, and each Party has the
         requisite experience and sophistication to understand, interpret and agree to the particular
         language ofthe provisions. Accordingly, in the event ofan ambiguity in or dispute
         regarding the interpretation ofthis Agreement,the drafting ofthe language ofthis
         Agreement shall not be attributed to either Party.
      b. Except as otherwise specified, Service Provider's price for Services includes the price for
         all related goods or services necessary for Safeway to use the Services and/or Services for
         its intended purpose, as well as all other Service Provider obligations under this
         Agreement. Services and Software shall be treated as "goods"for purposes ofapplying
         the Uniform Commercial Code("UCC"). Ifthere is an inconsistency or conflict between
         the terms ofthis Agreement and an Order,the terms in the Order shall control with
         respect to Product description, price, quantity,"ship-to" location, and shipping terms, but
         shall not alter or modify this Agreement in any other respect, and in all other respects this
         Agreement shall be controlling.
      c. Whenever any Party is entitled to interest under this Agreement,the amount ofinterest
         shall be twelve percent(12%)per annum or the highest amount allowed by the governing
         law, whichever is lower.


8.8       Entire Agreement,Amendments
This Agreement constitutes the entire agreement between the Parties with respect to its subject
matter, and supersedes all prior agreements, representations, discussions,and negotiations,
whether oral or written, with respect to such subject matter. This Agreement may not be
amended,supplemented or modified in any respect without further written Agreement of both
parties, signed by their respective authorized representatives(which, for purposes of Safeway,
shall not include store employees). Form language ofService Provider's forms,such as invoices,
bills oflading and the like, regardless ofwhether signed by Safeway's representative, may
supplement, but shall not amend, modify, or supersede this Agreement.
8.9     Waivers

 No failure to enforce any right hereunder shall be construed to be a waiver or relinquishment of
 such Party's right to such performance or other future performance ofsuch term or terms or of
 any right hereunder. No waiver of any right accruing under this Agreement shall be effective
 unless set forth in a writing signed by an authorized representative ofthe Party bound thereby. A
 Party's consent to or approval of any act requiring such consent or approval shall not be deemed
 to render unnecessary the obtaining of such consent or approval ofany subsequent act.

 8.10     Jurisdiction and Applicable Law
  This Agreement shall be governed by and construed in accordance with the law ofthe State of
  California, without regard to the conflict oflaws principals thereof. For purposes of any court
  proceeding referred arising under this Agreement, the partieshereby irrevocably agree and
  consent to the personal jurisdiction and venue ofthe state and federal courts located in Alameda
  County, California, U.S.A. and any objection to the jurisdiction or venue of any such court is
  hereby waived. The prevailing party in any arbitration or court action or proceeding shall be
  awarded its reasonable attorneys'fees and costs and reasonable expert witness fees.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 38 of 52

                                                                                CIAI052215PFC.02


8.11    Assignment

Neither Party may assign this Agreement or any of its rights or obligations hereunder, and no
attempted assignment shall be effective, without the other Party's consent provided,however,
that a change in control ofSafeway(whether through Merger, sale of all or substantially all ofthe
business and assets, initial public offering, sale of stock or otherwise)will not be deemed to be an
assignment hereunder, and provided further that Service Provider hereby consents to assignment
ofthis Agreement to any wholly owned parent, subsidiary, or Affiliate of Safeway.


8.12    Severa bility

In the event that any term or provision ofthis Agreement is held by a court having competent
jurisdiction to be invalid or unenforceable,such term or provision shall be deemed severable to
the extent required by such ruling, and the remainder ofthis Agreement shall remain in full force
and effect.

8.13    Counterparts

This Agreementmay be executed in one or more counterparts, which shall together constitute but
one Agreement.


ARTICLE DC—Definitions

The following terms, when capitalized in this Agreement, shall have the meanings ascribed to
them in this Article IX.

9.1     "Affiliate" means(1)a company, whether incorporated or not, Which owns,directly or
indirectly, a majority interest in either Party(a "parent company"), and(2)a company, whether
incorporated or not, in which a five percent(5%)or greater interest is owned,either directly or
indirectly, by:(i) either Party or (ii) a parent company.

9.2     "Claims" shall have the meaning indicated in Section 4.1, above.

9.3     "Order" means such purchase orders, work orders,forms; memoranda or other written
communications as may be delivered to Service Provider for the purpose ofordering Product and
Services hereunder.

9.4      "Service(s)" means any and all labor or service provided in connection with this
Agreement or an applicable Order, including, birt not limited to, consultation, engineering,
installation, removal, maintenance, training, technical support,repair and programming.

9.5      "Specifications" means(i)Service Provider's applicable specifications and descriptionS,
including any warranty statements, and (ii) Safewayirequirements, specifications, and
descriptions specified in, or attached to, this Agreement or an applicable Order, which shall
control over an inconsistency with Service Providers specifications and descriptions.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 39 of 52



                                                                               CW052215PFC.02


 9,6.   ,ceic"refers.to the person who is in charge ofstore.operations at the time Service
 Provider is in Safeway's building.. Persons in Charge include but are.notlimited to Store.
 Manager, Co-Manager, Assistant Manager,Store Stocking Supervisor, etc.

 9.7    'ain-contraCt4vork"or PMR1VF(PreVentagve Maintenance and Routine Maintenance),
 means all -work and services that are included or contemplated in the fixed monthly -payment-
                                                     1.
 9,8,     "opt-of-contract Work" and "On Demand" means workthatis.reiguested by Safeway
 that is not included or contemplated in the fixed monthly payment

 9.9.      "SpeCial Services" means stripping and refiniShingor scrubbing And:refinishing

 1.10 "DivitionFloor Care Manager" means the person responsible to oversee relations with.
 the Service Proyider.for that division.

 9.11. "RFSC"rneansRetail.Facility Service Center. RFSC is Safeway's call and invoice
 ,processing center.currendy located in Phoenix-

 9.12"     "COrrigo" .the flame ofthe computerbaSed inaMtenance work order System

 9.13 "Work.Order Network"or"WON"meansthe name of                      web based application
 hoSted by Corrigo that will serveaSthe portal to acsess.Safeway's work orders and to Update
 information required to access,.modify,enter financials, or complete Safeway's Corrigo
 generated work orders,.

 9.14 "Hazardous Communication Program"i a sPecific program developed by the
 Safeway to make.suresituationS that involve the use ofchemicals arthandled in Manner that.
 glee% Safeway's needs.




               IN WITNESS WHEREOF,the parties hereto have caused this
  Agreement to be executed by their duly authorized representatives, below.


  Safeway:       SAFEWAY,
                     r   liNC.                            Service   Premier Floor Care, Inc.
                                                          Provider:
  Signed                                                  Signed
  By:
  Printed
                                                           By:
                                                           printed
  Name:                                                    Name:          (1161 /4e           4t4-0-)66

  Title:              1kit &IfZe      VAQ ICIE.A.A.- Title:              beD

  Date:                                                    Date:
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 40 of 52

                                                                             CW052215PFC.02




                                    EXHIBIT A

                            SCOPE OF SERVICES

General Requirements

1.    Service Provider shall obtain and maintain sufficient "Trailblazer )" and ProSpeed floor
      finish equipment, and such other equipment as may be appropriate, to perform its work
      hereunder. It is expected that you will have a minimum ofone(1)Trailblazere unit per
      eight(8)stores and one(I)ProSpeed unit pierfour(4)stores. Safeway will provide
      finishing replacement kits(which must be replaced after each use), pads, and supplies in
      order to comply with the Safeway floor carie program

2.    Safeway will supply all Diversey chemicals, authorized pads,dust mops,buckets,
      handles, squeegees, and 'frailblazerfinishing replacement kits(which must be replaced
      after each use). Authorized buffing pads supplied are 20" and 27".

3.    Propane Buffers:

         • Under no circumstances Will Service Provider store any propane tanks inside
            Safeway premises, iiioluding tanks attached to burniShing equipment
         • Service Provider will remove propane tanks when.not in use..
         • Service Provider is responsible for providing propane tanks, refills, and propane
            cages for outside storage if approved by Safeway, and must be.in compliance'
            with thePropane Towered Burnishing.OperatiOns.-as stated in Appendix I.
         • All propane powered equipment must.meet all applicable OS.RA, air quality
            carbon monoxide and noise requirements for the community and the premises in
            which.they are used:      .
         • All propane powered equipment shall be equipped with a.vacuum dust capturing
           'system and carbon..monoxide detector hang tag.

4.    Service Provider agrees to allow Safeway employees use of Service Provider's
      equipment on all indoor areas ofthe store, provided that Safeway shall use such
      equipment only in accordance with Supplier's reasonable instructions, and shall not use
      equipment outside ofthe stores(e.g. fuel centers, sidewalks, parking lots, or loading
      docks), and Safeway shall pay Service Provider $110.00 per period for each store at
      which Safeway uses the equipment. In addition, Safeway will identify the store locations
      and store employees authorized to use equipment,and Service Provider will be
      responsible for training authorized Safeway employees on proper use of equipment


5.     At all tithes during the,progresS of service, service technicians are required.to maintain.
      the area in which he/she is working in an orderly condition,free from any debris resulting
      from the execution ofservice(i.e.,empt) fluid container's, parts' boxes, old batteries,.
      .eto.).
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 41 of 52

                                                                               CW052215PFC.02


6.     Service Provider will assure that work being performed will not adversely affect food
       safety. If Services are to be performed in a food production area, Service Provider will
       not perform such service until such time as the store has taken reasonable precautions to
       protect the food from contamination. At no time will a Service Provider use drain
       cleaning equipment in a space where food production is underway or food is left
       exposed and uncovered.

7.     Service Provider agrees to use caution signs and barriers, as appropriate, when
       performing its work in a store.

8.     Service Provider agrees that its employees and agents will not use store drains or floor
       drains to discard wax, any material that might clog such drains, food items, or any
       hazardous substance:

9.     Service Provider agrees that its employees and agents will return all floor mats to their
       original location and placement position after all floor cleaning.

10.    Service Provider will not park service vehicles within one hundred twenty(120)feet of
       any store's front doors during store business hours except as necessary for heavy items or
       truck mounted equipment, and, in such exceptional cases, will promptly move such
       service vehicles after such placement is no longer necessary.



Basic Scope of Daily Services

Service Provider shall, on a daily basis(unless otherwise specified below), perform the following
at each store covered hereunder:

I. Autoscrub all exposed resilient tile surfaces that are accessible to the scrtibber
2. Hand Mop all exposed resilient tile surfaces that are not accessible to the scrubber
5. Sweep Sales Floor of all loose dirt, ring, and debris. Broom sweep around mats,counters,
     shelving, and other obstructions. Clean out all floor drains.
4. Autoscrub planking style resilient tile if present(no finish or buffing are allowed on
      planking).
5. Dust Mop Entire Floor using an untreated dust mop. Remove all gum and stickers and
      sweep under the Pharmacy and Meat counter bumpers, and ensure edges:& corners are free of
      dirt and debris.
6. Deep Scrub & Rectnit(DSR)store areas at the frequencies indicated in . thibit.13..
7. Strip & Reapply Sealer and Finishes in the store areas at the frequency of one(1)time per
      year.
8. Propane Burnishing 3x per week in all stores,and Shall burnish the isI'daY after a day offfor
      all stores that are not on a 7-day frequency of daily services:
9. Clean Employee Break Room floors once per week. Broom sweep all floors and stairs and
      mop all floor areas..
 10. Vacuum Entrance Carpet. Spotclean and remove gain.
 1 1. Clean Public Restrooms Daily. Sweep, mop,clean and sanitize public restrooms.(Clean
      urinals,toilets, sinks,fixtures, mirrors;adjacent wall and partitioned areas and stock all
     "Safeway supplied" paper products):
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 42 of 52

                                                                                 CW052215PFC.02


12. Clean Employee Restrooms. Sweep, mop, clean and sanitize employee restrooms 3 times
    •per week. (Clean urinals, toilets, sinks, fixtures, mirrors, adjacent wall and partitioned areas
    and stock all "Safeway supplied" paper products).
13. Janitorial Room Maintenance. Organim products,remove all trash and debris.,clean down
    sink area.
14. Deep Scrub and Strip the following areas at the freilyencies indicated in Exbibit B:.

        a. Front Lobby and Front Aisle
         b. Produce/Floral Department
        c. Back Aisle
        d. Deli Food Service Area
        e. Beverage Aisle
        f. Groupings ofthree grocery aisle
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 43 of 52

                                                                                CW052215PFC.02


On Demand Services - Not included in the oat for Basic Scope of Daily Services.

The following services will require prior approvalfrom the Division Floor Care Manager
and will be priced and billed separately accordng to the procedures defined in the Master
Floor Care Agreement.
1. Out of Contract Deep Scrub and Recoat. Deep Scrub floors and apply two coats offloor
    finish in a specified store area using the Dive+ey specified process and chemicals. This is for
     work that is not included in the fixed price contract. Out of contract deep scrub and recoat
     labor is to be priced per square foot.
2. Out of Contract Strip and Refinish completely strip offexisting finishes and apply sealer
     and finish according to Diversey's specified process and amounts in a specified store area
    using the Diversey specified process and chemicals. This is for work that is not included in
    the fixed price contract. Out ofcontract deep trip.and refinish labor is to be priced per
    square foot
3. Carpet Deep Cleaning and Extraction: Vacimm,spot treat, extract and dry carpets. This
     does not include movable walk off mats. Carpet Deep Cleaning and Extraction is to be priced
     per event.
4. Deep Restroom Cleaning Clean ceiling and floor drains, machine scrub floors, dust air vents
     and exhaust fan covers, wash walls, clean partitions. Deep restroom cleaning is to be priced
     per event.
5. Deep Break Room Cleaning strip & finish fl?ors. Priced per event.
6. Restroom Graffiti Removal(Safeway to supply graffiti removal products). Priced per hour.
7_ Offices Vacuuming and spotting carpets, sweep and mop floors.Priced per event.
8. Backroom Sweep Dust mop and pick up small1 loose debris on accessible areas only. BSC is
     not required to move freight to access the hoot. Priced per event.
9. Backroom Sweep and Scrub accessible areas. BSC is not required to move freight to access
     the floor. Priced per event.
 10. Backroom Concrete Floors Sealing or Waxing(only in accessible areas. BSC is not
     required to move freight to access the floor). Labor for bacicroom sealing or waxing is priced
     per event
 11. Meat/Seafood Department Sweep the floors, using the approved sanitizing system, and
     clean out drain screens in the floor sinks. Priced per event.
 12. Coffee/Jamba Juice Kiosks Sweep and mop the floors, and clean out drain screens in the
     floor sinks. Priced per event
 13. Reach in Doors Glass Cleaning on Refrigerated Cases. Priced per case door,inside and
     out.
 14. Half Shift 4-hour Porter Service which would include one person to perform periodic
     sweeping and spot mopping ofthe sales and spot cleaning ofrest rooms including wiping off
     countertops, baby changing stations, table tops'seating, toilets and urinals. Priced per shift
 15. Full Shift8-hour Porter which would includei one person to perform a periodic sweeping
      and spot mopping ofthe sales floor and periodic spot cleaning ofthe public and employee
      restrooms including wiping offcountertops, baby changing stations, table tops, seating, toilets
      and urinals. Priced per shift
 16. Deep Scrubbing ofProduce Area dust moppmg the entire area,then using soft deep
      scrubbing brushes(no pads) while making two passes over the entire produce area with
      double the cleaner in the solution tank. The second pass should be at half or 50% the rate of
      the normal daily scrubbing speed to give the necessary agitation to the produce planking
      flooring. Pricing is per event.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 44 of 52

                                                                                                  CW052215PFC.02



                           EXHIBIT B
               PRICING,LOCATIONS AND FREQUENCY

 Pricing                                             Basic Scope of Daily Services
                                                  Price Per Cleanable SqFt, Per Event

  Division      District                          Deep Scrub
                              Daily Cleaning                      Strip & Refinish                Burnish
  Number        Number                            & RecoatIng


    NOR             2            $0.0111            $0.0600            $0.1000                    $0.0037
    NOR             4            $0.0100            $0.0350            $0.0700                    $0.0037
    NOR             7            $0.0102            $0.0500            $0.0900                    $0.0037
    NOR            10            $0.0102            $0.0350            50.0700                    50.0037




On-Demand Pricing

                                                                                     Break Room
              Restroom Deep           Carpet       Deep Scrub         Strip &
                                                                                        Deep          Graffiti Removal
                 Cleaning            Extraction     & Recoat          Refinish
 District                                                                             Cleaning
 Number                                            Price Per Cleanable SriFt Per
                 Cost Per            Price Per                                        Price Per        Price Per Hour
                                                     Event(Same asfor Basic
                 Restroom              Event                                            Event
                                                        Scope of Services)

  ALL              $115.00            $135.00                                         $115.00               $25.00
                                                                                      Dell/Food
                  Offices                          Backroom                                            CoffiselJamba
                                     Backroom                                         Service &
                 (Strip &             s    p       Sweep and        Bakery Prep
                                                                                       Kitchen         Juice Kiosks
 District        Refinish)                           Scrub
                                                                                        Floors
 Number
                                      Price Per     Price Per         Price Per       Price Per
                                                                                                       Price Per Event
              Price Per Event
                                        Event         Event             Event           Event

  ALL              $100.00             $52.00        $90.00            $115.00         $115.00              $30.00
                 Reach in Doors Glass                                                Full Shift8-
                                                     Half Shift4-Hour Porter                            Deep Scrub
                Cleaning on Refrigerated                                             Hour Porter
 District                                                    Service                                   Produce Area
                          Cases                                                        Service
 Number                                                                               Price Per
               Price Per Case Door(inside
                                                          Price 1PerShift                             Price Per Event
                         and out)                                                       Shift
  ALL                        $2.50                            Sip.oa                   $240.00              $75.00


Fuel Center-Deep Scrub & Recoat
                                       Norval Fuel Center- Deep Scrub & Recoat
                             Estimated Cleanable                                     Deep Scrub & Recoat Price Per
 Store       District                                   Frequericy of Service
                                    Sift                                                        Event
 1257          7                      300                       Qbartedy                        $50.00
 1953          7                      300                       Quarterly                       $50.00
 2856          7                      650                       Quarterly                       $65.00
 2712          7                      850                        Monthly                        $75.00
 2856          7                      650                        Monthly                        $65.00
  Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 45 of 52

                                                                CW052215PFC.02




  Store Locations


Di§tric.     .   #
                              Street Address             City
                                                                      Stat
                                                                              4ip
 t#        St                                                          e

  2        0653;     700 B:ST                      SAN RAFAEL         CA     94901
  2        0774      50 SOLANO SQUARE              BENICIA            CA     94510
  2        0788      1 CAIV1INO ALTO               MILL VALLEY        CA     94941
           0911      477 WNAPPA ST                 SONOMA             CA     95476
           0913      1620 CLAY ST                  NAPA               CA     94559
  2        091.8     6340 COMMERCE BLVD            ROHNERT PARK       CA     94928
  2        0932      950 LAS GALLINAS              SAN RAFAEL         CA     94903
  2        0968      709 LINCOLN ROAD W            VALLEJO            CA     94590
  2        0979      900 DIABLO AVE                NOVATO             CA     94947
  2        0989      774 ADM CALLAGHAN LANE        VALLEJO            CA     94591
  2        1531      122 ROBLES DR.                VALLEJO            CA     94591
  2        1723      838 SIR FRANCIS DRAKE         SAN ANSELMO        CA     94960
  2        1883      103 AMERICAN CANYON RD.       AMERICAN CANYON    CA     94503
  2        2318      137 CORTE MADERA TOWN CTR     CORTE MADERA       CA     94925
  2        2449      3375 JEFFERSON STREET         NAPA.              CA     94558
  2        2605      1026 HUNT AVENUE              ST. HELENA         CA     94574
  2        2718      110 STRAWBERRY VILLAGE B100   MILL VALLEY        CA     94941
  2        2828      .5720 NAVE DRIVE              NOVATO.            CA     94949
  2        3011      389 SOUTH MCDOWELL ROAD       PETALUMA           CA     94954
  4        0638      4100 REDWOOD RD               OAKLAND            CA     94619
  4        0654      2096 MOUNTAIN BLVD            OAKLAND            CA     94611
  4        0669      5130 BROADWAY                 OAKLAND            CA     94611
  4        0676       1500 SOLANO AVE              ALBANY             CA     94706
  4        0691      1444 SHATTUCK PLACE           BERKELEY           CA     94709
  4        0790      555 BANCROFT AVE              SAN LEANDRO        CA     94577
  4        0908      3550 FRUITVALE AVE            OAKLAND            CA     94602
  4        0951      867 ISLAND DRIVE              ALAMEDA            CA     94502
  4        0976      605 PARKER BLDG A             RODEO              CA     94572
  4        0994       1499 WASHINGTON AVE          SAN'LEANDRO        CA     94577
  4        1119       3747 GRAND AVE,              OAKLAND            •CA    94610
  4        1714       1421 TARA HILL DR            PINOLE             CA     94564
  4        2708       2227 S SHORE CENTER          -ALAMEDA           CA     94501
  4        2870      6310 College Ave              OAKLAND            CA     94618
  4        2940       11450 SAN PABLO AVE          EL CERRITO         CA     94530
  4        3125       3889 SAN PABLO AVE           EMERYVILLE         CA     94608
  4        3281      2600 5th Street               ALAMEDA            CA     94501
  7        0697       1972 TICE VALLEY BLVD        WALNUT CREEK       CA     94595
  7        0783       3540 MT DIABLO BLVD          LAFAYETI-E         CA     94549
  7         0910      1554 FIRST ST                LIVERMORE          CA     94550
  7         0917      600S BROADWAY                WALNUT CREEK       CA     94596
  7         0936      710 BANCROFT'RD.             WALNUT CREEK       CA     94598
  Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 46 of 52

                                                               CW052215PFC.02




Distric                                                             Stat
          Store #           Street Address              City           .     Zip
 t#                                                                  e

  7       0939      3334 ALHAMBRA AVE             MARTINEZ           CA     94553
  7       0962      200 ALAMO PLAZA               ALAMO              CA     94507
  7       0967      2 CAMINO SOBRANTE             ORINDA             CA     94563
  7       0969      1355 MORAGA WAY               MORAGA             CA     94556
  7       0972      6688 ALHAMBRA                 MARTINEZ           CA     94553
  7       0982      2505 SAN RAMON VALLE          SAN RAMON          CA     94583
  7       1211      3496 CAMINO TASSAJARA         DANVILLE           CA     94506
  7       1257      4495 FIRST ST                 LIVERMORE          CA     94551
  7       1502      1701 SANTA RITA RD            PLEASANTON         CA     94566
  7       1541      1978 CONTRA COSTA BLVD        PLEASANT HILL      CA —   94523
  7       1701      2941 YGNACIO VALLEY           WALNUT CREEK       CA     94598
  7       1932      4440 TASSAJARA RD             DUBLIN             CA     94568
  7       1953      7499 DUBLIN BLVD              DUBLIN             CA     94568
  7       2712      11050 BOLLINGER CANYON ROAD   SAN RAMON          CA     94582
  7       2856      6790 BERNAL AVE               PLEASANTON         CA     94566
  7       2941      707 CONTRA COSTA BLVD         PLEASANT HILL      CA     94520
  10      0928      600 PATTERSON BLVD            PLEASANT HILL      CA     94523
  10      0955      2600 WILLOW PASS ROAD         CONCORD            CA     94519
  10      1192      4309 CLAYTON RD               CONCORD            CA     94521
  10      1195      5431 CLAYTON RD               CLAYTON            CA     94517
  10      1215      660 BAILEY ROAD               VV PITTSBURG       CA     94565
  10      1234      1125 SECOND ST                BRENTWOOD          CA     94513
  10      1259      3365 DEER VALLE RD            ANTIOCH            CA     94531
  10      1648      2449 WEST KETTLEMAN LANE      LODI               CA     95242
  10      1661      2001 MCHENRY AVENUE,SUITE C   MODESTO            CA     95350
  10      1769      2808 COUNTRY CLUB             STOCKTON           CA     95204
  10      1917      14840 HIGHWAY 4               DISCOVERY BAY      CA     94505
  10      1968      3051 COUNTRYSIDE DRIVE        TURLOCK            CA     95380
  10      2600      1801 WEST 11TH STREET         TRACY              CA     95377
  10      2621      3110 BALFOUR ROAD             BRENTWOOD          CA     94513
  10      2707      6445 PACIFIC AVENUE           STOCKTON           CA     95207
  10      3121      2237 WEST CLEVELAND           MADERA             CA     93637
  10      3124      1187 SOUTH MAIN ST            MANTECA            CA     95337
  10      3127       1291 SANGUINETTI RD          SONORA             CA     95370
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 47 of 52

                                                            CW052215PFC.02


Frequency of Services


               Days of Service   Deep Scrubs      Strips     Burnishing times
   Store #
                 Per Week         Per Year       Per Year        per week

    0653             6               7              1               3
    0774             6               7              1               3
    0788             6               6              1               3
    0911             6               7              1               3
    0913             5               5              1               3
    0918             6               7              1               3
    0932             6               7              1               3
    0968             6               7              1               3
    0979             6               7              1               3
    0989             6               7              1               3
    1631             6               7              1               3
    1723             6               6              1               3
    1883             6               7              1               3
    2318             6               7              1               3
    2449             6               7              1               3
    2605             6               7              1               3
    2718             6               7              1               3
    2828             7               7              1               3
    3011             6               7              1               3
    0638             5               6   1          1               3
    0654             5               5              1               3
    0669             6               7              1               3
    0676             5               6              1               3
    0691             5               6              1               3
    0790             5               6              1               3
    0908             6               7   1          1               3
    0951             5               6   ,          1               3
    0976             5               5              1               3
    0994             6               7              1               3
    1119             5               6              1               3
    1714             5               6              1               3
    2708             7               7              1               3
    2870             7               7              1               3
    2940             6               7              1               3
    3125             6               7              1               3
    3281             7               7              1               3
    0697             5               6              1               3
    0783             6               7       1      1               3
    0910             6               7              1               3
    0917             6               7              1               3
    0936             6               7              1               3
    0939             5               5              1               3
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 48 of 52

                                                         CW052215PFC.02



              Days of Service   Deep S rubs    Strips     Burnishing times
   Store #
                Per Week         Per Year     Per Year        per week

    0962            6               7             1              3
    0967            6               6             1              3
    0969            6               7             1              3
    0972            6               7             1              3
    0982            6               7             1              3
    1211            6               7             1              3
    1257            7               7             1              3
    1502            6               7             1              3
    1541            6               7          - 1               3
    1701            5               6             1              3
    1932            6               7          • 1               3
    1953            7               7             1              3
    2712            7               7             1              3
    2856            6               7             1              3
    2941            7               7             1              3
    0928            5               6             1              3
    0955            6               7             1              3
    1192            6               7             1              3
    1195            6               7             1              3
    1215            6               7             1              3
    1234            5               5             1              3
    1259            6               7             1              3
    1648            5               6           • 1              3
    1661            6               7             1              3
    1769            6               7             1              3
    1917            6               7             1              3
    1968            6               7             1              3
    2600            7               7             1              3
    2621            6               7             1              3
    2707            7                             1              3
    3121            5               5             1              3
    3124            5               6             1              3
    3127            6               7             1              3
                       Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 49 of 52

                                                                                                                          CW052215PFC.D2


               Deep Scrub & Recoat Frequency

                                                          Norcal
                                       Deep Scrub & Recoat(DSR)Frequency Per Period

LifeStyle A                                                         Ufe Style A        PI   P2   P3   P4   PS   PS   PT   P8   P9   P10   P11   P12   P13   Tr
                     Area
    LSA              1      Front Lobby, Front Aisle & Back Aisle   LSA Area 1         1    1         1         1         1          1     1           1
                     Area   Deli, Bakery, Liquor, Beverage &
    LSA              2      Frozen                                  LSA Area 2         1    1         1         1         1                1           1
                 .   Area
    LSA              3      All Other Center Aisles                 LSA Area 3         1         1         1         1               1           1

LifeStyle A+                                                        Ufe Style A+       P1   P2   P3   P4   P5   P6   P7. P8    P9   P10   P11   P12   P13   Ti
                     Area
    LSA+             1      Front Lobby, Front Aisle & Back Aisle   LSA+ Area 1        1    1    1    1    1    1    1    1    1     1     1     1     1     •
                     Area   Deli, Bakery, Liquor, Beverage &
     LSA+            2      Frozen                                  ISA+ Area 2        1    1    1    1    1    1    1    1    1     1     1     1     1
                     Area
    LSA+             3      AU Other Center Aisles                  ISA+ Area 3        1    1    1    1    1    1    1    1    1     1     1     1     1

UfeStyle lis                                                        LifeStyle B        Pt 1 P2   P9   P4   PS   PS   P7   P8   P9   P10   P11   P12   P13   Ti
                     Area
     LSB             1      Front Lobby, Front Aisle & Back Aisle   LSB Area 1         1    1         1         1         1          1     1           1
                     Area   Deli, Bakery, Liquor, Beverage &
     LSB             2      Frozen                                  LSB Area 2         1              1                   1                1           1
                     Area
     LSB             3      All Other Center Aisles                 LSB Area 3         1              1                   1                      1

LifeStyle C                                                         LifeStyle C        P1   P2   P3   P4   PS   PS   P7   P8   P9   P10   P11   P12   P13   Ti
                     Area
     LSC             1      Front Lobby, Front Aisle & Back Aisle   LSC Area 1         1         1         1         1               1           1
                     Area   Deli, Bakery, Uquor, Beverage &
     LSC             2      Frozen                                  LSC Area 2         1              1                   1                1           1
                     Area
     LSC             3      All Other Center Aisles                 LSC Area 3         1              1                   1                      1

NON-LifeStyle A                                                     NON-UteStyte A     P1   P2   P3   P4   P5   P8   PT   P8   P9   P10   P11   P12   P13   Ti
                     Area
     NLSA            1      Front Lobby, Front Aisle & Back Aisle   NLSA Area 1        1    1         1         1         1          1     1           1
                     Area   Dell, Bakery, Liquor, Beverage &
     NLSA            2      Frozen                                  NLSA Area 2        1    1         1         1         1                1           1
                     Area
     NLSA            3      All Other Center Aisles                 NLSA Area 3        1    1         1         1         1                1           1
                     Area
     NLSA            4      Produce                                 NLSA Area 4        1              1                   1                1           1

NON-LifeStyle B                                                     NON-LifeStyle Et   P1   P2   P3   P4   PS   PS   PT   P8   P9   P10   P11   P42 . P13   Ti
                     Area
     NLSB            1      Front Lobby, Front Aisle & Back Aisle   NLSB Area 1        1    1         1          1        1          1     1           1
                     Area   Deli, Bakery, Liquor, Beverage &
     NLSB            2      Frozen                                  NLSB Area 2        1              1                   1                1           1
                     Area
     NLSB            3      All Other Center Aisles                 NLSB Area 3         1             I                   1                1           1
                     Area
     NLSB            4      Produce                                 NLSB Area 4         1             1                   1                      1

NON-LifeStyle C                                                     NON-UteStyle C     PI   P2   P3   P4   P5   PS   P7   P8   P9   P10   P11   P12   P13   Ti
                     Area
     NLSC            1      Front Lobby, Front Aisle & Back Aisle   NLSC Area 1         1        1          1         1              1           1
                     Area   Dell, Bakery, Liquor, Beverage &
     NLSC            2      Frozen                                  NLSC Area 2         1             1                   1                1           1
                     Area
     NLSC            3      All Other Center Aisles                 NLSC Area 3         1             1                   1                1           1
                     Area
     NLSC            4      Produce                                 NLSC Area 4         1             1                    1                     1
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 50 of 52

                                                                             CW052215PFC.02




                                    EXHIB 'P C

   BUSINESS REQUIREMENTS -KEY PERFORMANCE
                  INDICATORS



    1. Service:Provider agrees to be evaluated through Safeway's score card process and
       maintaittperfoimance score of:

        a.) 90% or better for IVR compliance, and shall only open a work order when the
             work is being started and shall not close the work order until the work has been
            fully completed.. Failure to do so may result in termination.

        b.) 80% or better for Store surveys. Failure to do so inay'result in termination.

        c.) Service provider shallburnish the 1s1 day after a day offfor all stores that are not
           on a 7-day frequency of daily services. -Failure to do so may result in termination.

    1 If a work order is not marked as complete in the Corrigo system within.90 days after
      have been accepted, Service Provider waives any right to payment for such services.

    3. Service Provider shall maintain 100% compliance in utilizing the "Trailblazer®" and
       ProSpeed floor finish equipment to perform its work as described in Exhibit 13; Basic
       Scope of Daily Services. Failure to comply may result in a $100.00 fine per
       occurrence. Safeway will provide Service Provider sufficient proofof non-compliance
       prior to applying such fine.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 51 of 52

                                                                           CW052215PFC.02


                          EXHIBIT D
                   INVOICING REQUIREMENTS
                      INCLUDED SERVICES
         i. When performing included special services(deep scrubbing and or stripping
            floors)Service Provider will'Complete' calls using the Corrigo WON(Work
            Order Network)upon job complethm for the billing cycle. This information will
            populate the Summary Service Ticket to be taken to the stores and may result in a
            deduction if not shown as completed on the form.

            Service Provider is required to utilize the fVR system to log in and out for
            nightly cleaning and scheduled wet work.

        iii. Service Provider will submit four week contract invoices according to Safeway's
             thirteen-period annual Calendar to Safeway's designated invoice processor.

        iv. Service Provider will, as a conditior precedent to payment hereunder,submit
            only one invoice per district for each four-week accounting period, which invoice
            shall(1)list. all locations by store number and amount due,(ii)include a separate
           "summary Service ticket"(on a form provided by Safeway),for each store
            serviced, attached in the sequence the stores are listed on the invoice.

        v. Service Provider will comply with ple.following guidelines for all summary
           service tickets. Summary service t1ckets will include:

              1. A box that will indicate ifany days of service were missed or not
                 completed satisfactorily on the nightly services. Missed or unsatisfactory
                 days ofservice will be clear* indicated and deducted from the current
                 four-week billing by Service Provider using the daily pricing included in
                 the bid for services.

              2. Spaces for any included Speeial Services that were ordered for that four-
                 week period. Special servic&s that were not completed to the Safeway's
                 PM's satisfaction will be clearly indicated and deducted from the current
                 four-week billing. The valueliof the credit due is the pricing for services
                 included in the bid for services.

              3. A space for Safeway's store pIC signature and a space for a store stamp.
                 Safeway will not accept a summary service ticket, other than an electronic
                 service ticket, without the PIC signature and store stamp.


        vi. When the Service Provider Contract Billing that has been properly documented
            has been received at Safeway's offices and is approved,'a -Corrigiti Work Order.
            will be created and emailed to the Service Provider. The amountofthe Work
            Order will tie to the aggregate amount for all approved invoices for the districts
            serviced by the Service Provider in each ofthe Safeway's operating areas. This
            Work Order will contain the Authotization number to enter into.the Peard
            transaction.
Case 3:21-cv-04188-AGT Document 1-1 Filed 06/02/21 Page 52 of 52

                                                                           CW052215PFC.02



       vii. Invoices presented for payment that are incomplete,do not correctly give credits,
            are missing store summary service tickets, or are not signed and stamped by
            Safevvay's PLC will be returned to the Service Provider for corrections.

       viii. For Special Services work performed that is included in the scope ofthe service
             contract, Service Provider will access Safeway's WON and complete the work
             order. Failure to complete service tickets on line within 60 days ofthe due date
             for the Special Services work ordered without prior approval from Safeway will
             result in a credit taken for that service on the next regular billing.


        Safeway reserves the right to revise the invoice and payment procedures by written
        notice to Service Provider.

        Unless otherwise agreed to in writing between Safeway and Service Provider invoice
        payment terms will be 30 clays from the receipt ofan invoice not 30 days from the
        invoice date.

         Service Provider will not submit invoices for service work that has taken place more
        than 90 days prior to the date the invoices are submitted without first receiving
        written approval from Safeway. Safeway will not be required to pay for work that
        has not been invoiced and presented for payment to Safeway within at least 90 days
        from the time the work was completed unless prior approval has been granted by
        Safeway.
